Case 2:17-cv-00495-JD Document 283-1 Filed 01/25/19 Page 1 of 38




                   EXHIBIT A
        Case 1:17-cv-01266-WHP Document 32-2 Filed 05/09/17 Page 2 of 38
      Case 2:17-cv-00495-JD Document 283-1 Filed 01/25/19 Page 2 of 38




                 EDDYSTONE RAIL FACILITIES SERVICES AGREEMENT

        THIS EDDYSTONE RAIL FACILITIES SERVICES AGREEMENT (this "Agreement")
is made and entered into as ofthe _ _ day of               , 2013 (the "Effective Date") by and
between BRIDGER TRANSFER SERVICES, LLC, a Louisiana limited liability company
having offices at 800 Spring Street, Suite 205, Slu·eveport, LA 71101 ("Customer"), and
EDDYSTONE RAIL COMPANY, LLC, a Delaware limited liability company having offices
at 1100 Louisiana, Suite 3300, Houston, Texas 77002 ("Owner"). Customer and Owner are
sometimes collectively referred to in tllis Agreement as the "Parties" or individually referred to
as a "Party."

                                           WITNESSETH:

        WHEREAS, Owner proposes to construct and/or improve a new rail and barge facility
located in Eddystone, Delaware County, Pennsylvrulia that will unload Crude Petroleum (as
defined below) from mlit trains and load such Crude Petroleum into barges and, potentially,
pipelines, including track, rail unloading equipment (up to and including the fitting for the
mlloading ann), custody transfer meters, pumps, shore tanks and other incidental storage and
pipeline facilities, barge loading equipment, marine facilities, and other ru1cillary facilities (all of
the foregoing, collectively, the "Eddystone Rail Facilities"). One or more subsequent phases of
the Eddystone Rail Facilities may include connection(s) to future pipeline distribution system(s)
from the Eddystone Rail Facilities into Philadelpllia area refmeries and terminals ("Pipeline
Distribution Systems"), but such subsequent phase will include only such co1111ection(s) and not
any such future Pipeline Distribution Systems; and

        WHEREAS, to induce Owner to construct, improve ru1d operate the Eddystone Rail
Facilities, Customer desires to commit to utilize the Eddystone Rail Facilities for a specified
minimum volume of Crude Petroleum over the tenn provided for in tllis Agreement, subject to
and upon the terms ru1d conditions set forth in this Agreement;

       NOW THEREFORE, in consideration of tl1e mutual agreements hereinafter set forth
and other good and valuable consideration, the receipt and sufficiency of whlch are hereby
acknowledged, and intending to be legally bound, the Parties hereby agree as follows:

1.       Definitions.

1.1      Defined Tenns Capitalized tenns used in tllis Agreement and not defined elsewhere in
         tllis Agreement shall have the meanings given such tenns as set forth below:

                 "Affiliate" means with respect to a Party, ru1y other Person directly or indirectly
         controlling, controlled by, or under cmmnon control with such Party. For purposes oftllis
         definition the term "control" means the possession, directly or indirectly, of the power to
         direct or cause the direction of the management and policies of another entity whether
         through the ownership of voting securities, by contract or otherwise. Each of the
         members of Owner shall be deemed to be Affiliates of Owner.

                "Applicable Laws" meru1s all maritime and other laws, statutes, directives, codes,
         ordinances, rules, regulations, mmlicipal by-laws, judicial, arbitral, administrative,
  Case 1:17-cv-01266-WHP Document 32-2 Filed 05/09/17 Page 3 of 38
Case 2:17-cv-00495-JD Document 283-1 Filed 01/25/19 Page 3 of 38




   ministerial, departmental or regulatory judgments, orders, decisions, rulings or awards,
   consent orders, consent decrees and policies of any Govermnental Authority which is
   applicable to a Person, its property or a transaction.

           "Assigned Barge Loading Window" means a Barge Loading Window for
   Customer's Barges that is assigned by Owner in accordance with the provisions of item 2
   (c) (or any successor item) of the Terms and Conditions. "Assigned Barge Loading
   Window" may also include a Replacement Barge Loading Window to the extent provided
   in item lO(c) (or any successor item) of the Terms and Conditions.

           "Assigned Train Unloading Window" means a Train Unloading Window for
   Customer's Trains that is assigned by Owner in accordance with the provisions of item 2
   (c) (or any successor item) of the Tenus and Conditions. "Assigned Train Unloading
   Window" may also include a Replacement Train Unloading Window to the extent
   provided in item lO(c) (or any successor item) of the Terms and Conditions.

          "Barge" means a barge into which Customer's Crude Petroleum will be loaded at
   the Eddystone Rail Facilities. Barges are subject to the requirements of the Terms and
   Conditions and the Tenninal Rules.

          "Barge Loading Window" means the period of time that is reserved by Owner for
   a Barge scheduled by Customer to arrive at the Eddystone Rail Facilities, be loaded with
   Customer's Crude Petroleum, and deprut, as set forth in the Tenus and Conditions.

          "Barge Operator" means the owner, operator or charterer, as applicable, of a
   Barge, but shall not include Customer or Owner.

         "Ban·el" mem1s forty-two (42) United States gallons at sixty degrees (60°)
   Fahrenheit and equilibrium vapor pressure of the liquid.

         "Berthold Rail Facility" means Enbridge Rail (North Dakota) LP's unit-train
   Crude Petroleum rail unloading facility located near Enbridge Pipelines (North Dakota)
   LLC's Berthold Station.

          "bpd" means Ban·els per day.

         "Business Day" means any day other than Saturday, Sunday, and any other day
   when banks are closed for business in Pem1sylvania.

          "Charges" means, collectively, the Transloaded Volume Charge and the
   Deficiency Volume Charge.

          "Conrail" means Consolidated Rail Corporation or its successors.

          "Crude Petroleum" mem1s the direct virgin liquid product of oil or gas wells.

           "Crude Rail Cm·" means a rail car suitable for shipping Crude Petroleum on a Rail
   Carrier and other United States rail carriers.


                                           2


                             ----------------      ----------------------------------------------------------
 Case 1:17-cv-01266-WHP Document 32-2 Filed 05/09/17 Page 4 of 38
Case 2:17-cv-00495-JD Document 283-1 Filed 01/25/19 Page 4 of 38




           "CSX" means CSX Transportation or its successor.

           "Debt" means senior unsecured debt.

          "Deficiency Volume Charge" means $1.75 per Banel, subject to adjustment in
   accordance with SectionS hereof.

           "Dollar" or"~" means United States dollars.

           "Enbridge" means Enbridge Energy, Limited Partnership and/or any of its
   Affiliates.

           "Exelon" means Exelon Generation Company, LLC and its successors and
   assigns.

           "Force Majeure" means any occurrence beyond the reasonable control of the
   affected Party, including (1) compliance with acts, orders, regulations, or requests of any
   Governmental Authority or any Person purporting to act therefor; (2) insurrections, wars,
   rebellion, riots, strikes, or labor difficulties; (3) action of the elements that is not
   reasonably preventable or accidental dismption; (4) breakdown of production, loading,
   unloading, storage, transportation or marine facilities that is not reasonably preventable;
   (5) accident to machinery, equipment or pipeline (not attributable to improper
   maintenance or operator negligence); (6) the relocation of all or any portion of the
   Eddystone Rail Facilities pursuant to the Lease; and (7) any other cause, whether or not
   of the same class or kind, reasonably beyond the control of a Party excepting that the lack
   of funds or insufficiency of Cmde Petroleum supply shall not constitute an event ofF orce
   Majeure. It is understood and agreed that the settlement of strikes or differences with
   workers shall be entirely within the discretion of the Party affected by the Force Majeure
   event.

           "Govennnental Authority" means any            government, any         govenunental,
   administrative or regulatory entity, authority, com1mss10n, board, agency,
   instrumentality, bureau or political subdivision and any court, tribunal or judicial or
   arbitral body (whether national, federal, state or local or, in the case of an arbitral body,
   whether govenunental, public or private).

          "Lease" means that certain Lease Agreement, dated as of September 19, 2012, by
   and between Exelon and Eddystone Rail Transportation LLC with respect to the facilities
   upon which some or all of the Eddystone Rail Facilities are or will be located, as
   amended, supplemented or restated from time to time.

         "Month" means the period commencing at 7:00 a.m. MST on the first day of a
  calendar month and ending at 7:00a.m. MST on the first day of the next calendar month,
  except that the first Month of the Tem1 shall mean the period commencing at 7:00a.m.
  MST on the Operational Date and ending at 7:00a.m. MST on the first day of the next
  calendar month.

          "Monthly Volume Commitment" for any Month means the product of (a) the


                                            3



                                            --   -----------------                  - - - - ---------
 Case 1:17-cv-01266-WHP Document 32-2 Filed 05/09/17 Page 5 of 38
Case 2:17-cv-00495-JD Document 283-1 Filed 01/25/19 Page 5 of 38




   Volume Commitment and (b) the number of days in such Month.

          "MST" means Mountain Standard Time.

          "NS" means Norfolk Southern Corporation or its successors.

          "Operator" means the operator engaged by Owner from time to time to operate
   the Eddystone Rail Facilities and perfonn some or all of the Transloading Services.
   Owner shall, without limitation, have the right to perfonn any or all of Transloading
   Services (directly or through an Affiliate) and/or to replace the Operator from time to
   time.

           "Owner Approvals" means all goverl1111ental and regulatory authorizations,
   orders, certificates, licenses, pennits and approvals, required or, in the sole discretion of
   Owner, desirable in cmmection with the Eddystone Rail Facilities or the construction,
   improvement, ownership or operation thereof.

          "PA Time" means the local time in Philadelphia, Petmsylvania.

            "Person" means an individual, partnership, limited liability company, corporation,
   trust, estate, unincorporated association, nominee, joint venture, or other entity.

          "Rail Carrier" means CSX, Conrail, NS and/or any other rail carrier whose trains
   are hauled or otherwise delivered into the Eddystone Rail Facilities.

           "Replacement Barge Loading Window" means an alternate Barge Loading
   Window that is assigned to Customer by Owner or Operator in accordance with the
   provisions of item 10(c) (or any successor item) of the Terms and Conditions.

          "Replacement Train Unloading Window" means an alternate Train Unloading
  Window that is assigned to Customer by Owner or Operator in accordance with the
  provisions of item 10(c) (or any successor item) of the Terms and Condit~ons.

         "Tenninal Rules" means the terminal rules and regulations issued by Owner from
  time to time, as amended, supplemented and restated from time to time by Owner in
  accordance with Section6.2 hereof.

         "Tenns and Conditions" means Owner's tenns and conditions for the
  Transloading Services, as amended, supplemented and restated from time to time by
  Owner in accordance with Section 6.1 hereof.

       "Total Volume Commitments" means Customer's                       aggregate    Volume
  Commitment over the Tenn in the amount of 118,168,750 Barrels.

          "Train" means a unit-train by which Customer's Crude Petroleum will be
  delivered to the Eddystone Rail Facilities for Transloading Service. Trains are subject to
  the requirements of the Tenns and Conditions and the Terminal Rules.



                                            4
             Case 1:17-cv-01266-WHP Document 32-2 Filed 05/09/17 Page 6 of 38
            Case 2:17-cv-00495-JD Document 283-1 Filed 01/25/19 Page 6 of 38




                        "Train Unloading Window" means the period of time, initially twenty (20) hours
                (subject to revision from time to time by Owner with Customer's written consent, such
                consent not to be unreasonably withheld), that is reserved by Owner for a Train
                scheduled by Customer to arrive at the Eddystone Rail Facilities, be unloaded, and
                depart.

                        "Transloaded Volume Charge" shall mean $2.25 per Barrel, subject to adjustment
                in accordance with Section 5 hereof.

                         "Transloaded Volumes" means volumes of Customer's Crude Petroleum for
                which Transloading Services are provided. The delivery ticket provided by Owner at the
                custody transfer meters into the Barges and/or, if applicable, the Pipeline Distribution
                Systems shall provide the conclusive measurement of the volume of such Crude
                Petroleum that is binding on both Parties (and will not be superseded or replaced by any
                separate measurement provided by the unloading or loading arm of the Eddystone Rail
                Facilities or any survey or independent survey).

                        "Transloading Services" mean receipt of Trains loaded with a customer's Crude
                Petroleum at the Eddystone Rail Facilities, unloading of such Crude Petroleum from such
                Trains, loading of such Crude Petroleum into Barges and/or, if applicable, delivery of
                such Crude Petroleum into Pipeline Distribution Systems, and all incidental storage and
                other services provided by Owner to perform or facilitate such services.

                       "Volun1e Commitment" means seven (7) Trains per week with a mmunum
                capacity of 65,000 Barrels per Train which is approximately the equivalent of Nine
                Thousand Two Hundred and Fifty Barrels per day (9,250 bpd) per Train, subject to
                phase-in as follows:

                    Commencing                          Number of Trains      AJ22roximate Eguivalent
                                                                              Number ofb2d
                    Operational Date                                Two                18,500
                    One month after Operational Date               Four*              37,000*
                    Two months after Operational Date              Seven*             64,750*
                * InclusiVe of earlier number of trams and bpds
                          "Year" means, as the context requires:

                          (a)     a calendar year begimung at 7:00 a.m. MST on January 1 and ending at
                                  7:00a.m. MST on the next following January 1;

                          (b)    the period begitming at 7:00 a.m. MST on the Operational Date and
                                 ending at 7:00 MST on the next following January 1; or

                          (c)    the period begimung at 7:00a.m. MST on January 1 ofthe calendar year
                                 in which the Tenn ends and ending on the last day of the Tenn.



                                                          5


~~---   ------~--    --------
        Case 1:17-cv-01266-WHP Document 32-2 Filed 05/09/17 Page 7 of 38
       Case 2:17-cv-00495-JD Document 283-1 Filed 01/25/19 Page 7 of 38




 1.2      Other Defined Tenns. Each of the following terms is defined in the Section set forth
          opposite such tenn:

               Defined Term                             Section Cross-Reference
               Adjustment Date                          5.1
               Agreement                                Preamble
               CPI                                      5.1
               Credit                                  ~.2
               Customer                                Preamble
               Customer Costs                           11.1
               DisQ_ute                                 15.3
               Eddystone Rail Facilities               Recitals
               Effective Date                          Preamble
               Import and Export Laws                  14.2
               Operational Date                        2.2
               Owner                                   !Preamble
               Minimum Rating                          11.1
               Party or Parties                        Preamble
               Special Damages                         9
               Tenn                                    ~.1


2.       Effectjyeness and Term.

2.1      Tenn. This Agreement shall take effect and become binding on the Parties on the
         Effective Date. All of the obligations and liabilities under tllis Agreement shall continue
         for a period of five (5) years two (2) months from the Operational Date or for any shorter
         period pursuant to Sections 2.3 or 4.3 hereof (the "Tenn").

2.2      Operational Date. The Parties agree that the "Operational Date" for purposes of this
         Agreement will be the date when the Eddystone Rail Facilities are ready to accept Trains
         containing Customer's Crude Petroleum for Transloading Services, as specified in a
         written notice given by Owner to Customer at least forty-five (45) days prior to the
         Operational Date. As of the Effective Date, it is estimated that the Operational Date will
         occur on December 1, 2013. Each of the Parties acknowledges and agrees that there are a
         number of contingencies that may affect the actual Operational Date. Accordingly,
         neither Party will have any right or remedy against the other Party if the Operational Date
         occurs earlier or later than the estimated Operational Date.

2.3      Early Tennination.      Owner shall have the right to tenninate this Agreement by written
         notice to Customer in the event that the Lease is terminated for any reason prior to the
         expiration of the Tenn. Notwithstanding anything in the foregoing, provided Customer is
         not in breach of this Agreement beyond any applicable cure periods, Owner agrees not to
         (a) agree to the early tennination of the Lease, except as provided for in the Lease or for
         cause, and (b) commit any breach of the Lease that results in the tennination of the Lease.




                                                 6



                                                                                            -------    -----   ---
                  Case2:17-cv-00495-JD
                 Case  1:17-cv-01266-WHP  Document
                                       Document    32-2Filed
                                                283-1     Filed 05/09/17Page
                                                             01/25/19     Page  8 38
                                                                             8 of of 38




           3.      Transloading Seryices.

           3.1     Provision of Transloading Services. Subject to satisfaction of the condition precedent
                   set forth in Section 3.3 hereof, and provided Customer is not in breach of this Agreement
                   beyond any applicable cure periods, cmmnencing on the Operational Date, Owner shall
                   provide Transloading Services for Customer's Volume Commitment, in accordance with
                   tlus Agreement, the Terms and Conditions and the Tem1inal Rules. Customer agrees that
                   any or all of Owner's rights and obligations under tlus Agreement, the Tenns and
                   Conditions or the Tenninal Rules may be perfonned by an Operator. Owner will provide
                   Transloading Services for Crude Petroleum that satisfies item 1(a) (or any successor
                   item) of the Tenns and Conditions and no other commodity under tlus Agreement.
                   Customer acknowledges that Crude Petroleum may be delivered into an active shore tank
                   at the Eddystone Rail Facilities at the same time as Crude Petroleum is pumped from
                   such active shore tank into the same or another customer's barge.

           3.2     Risk. Crude Petroleum shall be pumped into a Barge at the expense of Owner, but the
                   risk of Owner and Operator shall cease at the Barge's permanent hose connections where
                   delivery of the Crude Petroleum shall be taken by the Customer, Barge Operator or
                   Customer's consignee.

           3.3     Condition Precedent to Transloading Services. It shall be a condition precedent to
                   Owner's obligations under Section 3.1 hereof (but not to Customer's obligations under
                   Section 4.1 hereof) that Customer shall (a) have entered into a Transportation Master
                   Contract with one or more Rail Carriers for the rail services to be provided by such Rail
                   Carrier(s) in connection with the Trans loaded Volumes as contemplated by tlus
                   Agreement, the Terms and Conditions and/or the Tenninal Rules, and (b) own or have
                   entered into a charter party for the Barges, or entered into an agreement with a tlnrd party
                   who owns or has entered into a charter party for Barges required to load and remove the
                   Transloaded Volumes as contemplated by tlus Agreement, tl1e Tenns and Conditions
                   and/or the Tenninal Ru1es, and Customer shall have provided to Owner reasonable
                   evidence of such ownerslup, contract or charter party, together with a copy of the charter
                   party.

           4.      Customer Commitment.

           4.1     Monthly Payment Commitment.          Subject to Sections 4.2 and 7.2 hereof, Customer
                   agrees that, each Month fi·om the Operational Date tlu·ough the end of tl1e Te1m, it shall
                   pay to Owner an amount equal to the sum of (a) the product of (i) Customer's
                   Transloaded Volumes for such Month, and (ii) the Loaded Volume Charge, and (b) the
                   product of (i) the amount, if any, by wluch the Monthly Volume Commitment for such
                   Month exceeds Customer's Transloaded Volume for such Montl1, and (ii) the Deficiency
                   Volume Charge.

           4.2     Credits. If, in any Month, the Transloaded Volumes total less than Customer's Monthly
                   Volume Commitment for such Month, Customer shall pay the Deficiency Volume
                   Charge with respect to the shortfall in accordance with Section 4.1 (b), but Customer shall
                   receive a one Barrel credit (a "Credit") for each Barrel for wluch it paid the Deficiency


                                                            7


--------                                                        --------------------------------------------      -----
                          Case2:17-cv-00495-JD
                         Case  1:17-cv-01266-WHP  Document
                                               Document    32-2Filed
                                                        283-1     Filed 05/09/17Page
                                                                     01/25/19     Page  9 38
                                                                                     9 of of 38




                            Volume Charge. Customer may apply Credits towards the Transloaded Volume Charge
                            payable by Customer for Transloaded Volumes in excess of Customer's Monthly Volume
                            Commitment during the six (6) Months following the expiration of the applicable Month
                            during which the deficiency occurred, subject to there being sufficient available capacity
                            in the Eddystone Rail Facilities as determined in the sole discretion of Owner. Customer
                            shall pay to Owner the per-Barrel amount by which the Transloaded Volume Charge
                            exceeds the Deficiency Volume Charge at the time a Credit is applied. All Credits will
                            expire on the earlier of (a) the expiration of such six (6) Month period, or (b) tennination
                            of this Agreement whether or not such Credits were applied (even if there was
                            insufficient available capacity to accommodate any such excess volumes). For purposes
                            of this Section 4.2, the Transloaded Volumes (not exceeding Customer's Monthly
                            Volume Commitment) will be deemed to occur in the Month of a Shipper's Assigned
                            Barge Loading Window to the extent Transloaded Volumes are loaded into Barges or, if
                            applicable, delivered into a Pipeline Distribution System during a Replacement Barge
                            Loading Window that occurs in the immediately following Month.

                   4.3     Excess Transloaded Volumes.            Customer acknowledges and agrees that acceptance
                           by Owner of volumes in excess of Customer's Monthly Volume Commitment will be
                           subject to availability of capacity in the Eddystone Rail Facilities, as detennined in the
                           sole discretion of Owner. Commencing with the third (3rd) month following the
                           Operational Date, if Owner is able to accept Transloaded Volumes that exceed
                           Customer's Monthly Volume Commitment for such Month, then, except to the extent
                           Customer applied Credits to such excess volumes in accordance with Section 4.2),
                           Customer shall be entitled to credit the excess Transloaded Volumes towards its Total
                           Volume Commitment and the Tenn set forth in Section 2.1 shall be shortened by one (1)
                           day for every Sixty Four Thousand Seven Hundred Fifty (64,750) Barrels of such excess
                           Transloaded Volumes.

                   4.4     Limited Capacity.     If, in any Month, Owner is unable to accept all or part of
                           Customer's Monthly Volume Commitment for any reason other than an event of Force
                           Majeure described in Section 7.1 or Customer's breach ofthis Agreement, the Terms and
                           Conditions and/or the Terminal Rules, the obligations of Customer under Section 4.1(b)
                           hereof shall be excused to the extent of the Monthly Volume Commitment not accepted
                           by Owner as Customer's sole remedy in cmmection with such inability.

                   5.      Chan~es.

                   5.1     Adjustment of Charges. Effective as of each ruuuversary of the Operational Date (the
                           "Adjustment Date") struiing with the first anniversary of the Operational Date, the then-
                           current Transloaded Volun1e Charge and the then-cun·ent Deficiency Volume Charge
                           shall each be adjusted by a11y increase in the United States Depa1iment of Labor,
                           Consumer Price Index (All Urban Consumers Phlladelphla-Wilmington-Atlantic City,
                           All Items 1982-84=100) (the "CPI") over the CPI for the same month of the ilmnediately
                           preceding year. If the CPI is not available, a successor or substitute index shall be
                           selected by Owner to make the adjustment provided for in this Section 5.1. If no
                           successor or substitute index is available, a reliable governmental or other non-partisan
                           publication, detennined solely by Owner, evaluating the infonnation theretofore used in


                                                                    8


' - - - - - - - - - - - - - - - - - - - - - - ---------
       Case 1:17-cv-01266-WHP Document 32-2 Filed 05/09/17 Page 10 of 38
      Case 2:17-cv-00495-JD Document 283-1 Filed 01/25/19 Page 10 of 38




         detenuining the CPI, shall be selected by Owner to make the adjustment provided for in
         this Section 5.1. In no event, however, shall the provisions of this Section be
         construed to lower the then-current Transloaded Volume Charge or the then- cunent
         Deficiency Volume Charge hereunder from the immediately preceding year.

5.2      Regulation Changes. In addition to any adjustment pursuant to Section 5.1, in the event
         that any Govermuental Authmity promulgates, issues or changes any rules, regulations or
         other mandates that require Owner to take actions that increase the capital and operating
         expenses of the Tenuinal, Owner will detenuine the per Barrel cost of such mandated
         increased capital and operating expenses and adjust the Charges so that Customer will
         bear its proportionate part thereof.

5.3      Invoice. Owner will invoice Customer each Month for all Charges payable by Customer
         in accordance with Section 4, as adjusted by Sections 5.1 and 5.2 hereof, demurrage,
         storage and other charges, and other amounts payable by Customer under this Agreement,
         the Terms and Conditions and/or the Terminal Rules for the immediately preceding
         Month. Payment shall be made on the 20111 of the Month immediately following the
         Month for which Charges are payable or ten (10) days after invoicing whichever is later.
         If the payment due date falls on a Sunday or Monday banking holiday, payment will be
         effected on the following Business Day. If the payment due date falls on a Saturday or a
         banking holiday other than a Monday, then payment will be effected on the preceding
         Business Day. If timely payment is not made, in addition to Owner's other rights and
         remedies provided for in the Tenus and Conditions or Terminal Rules or available under
         Applicable Law, Owner shall have the right to assess a late fee at an ammal interest rate
         equivalent to one hundred twenty-five percent (125%) of the prime rate of interest
         charged by Citibank N.A. ofNew York, New York (or its successor) on ninety (90) day
         loans to substantial and responsible commercial borrowers as of the due date.

6.       Terms and Condjtions; Terminal Rules.

6.1      Terms and Conditions. The Tenus and Conditions are included in and part of this
         Agreement and Customer shall comply with and be bound by the Terms and Conditions.
         The initial Terms and Conditions are attached hereto as Exhibit A, but may be amended,
         supplemented or restated by Owner from time to time. Owner shall give at least forty-five
         (45) days' prior written notice to Customer prior to any such amendments or supplements
         becoming effective. Without limitation, the Terms and Conditions may be revised as
         reasonably deemed necessary or appropriate by Owner in coru1ection with any cmmection
         between the Eddystone Rail Facilities and any Pipeline Distribution System.

6.2     Terminal Rules. Customer shall also be subject to the Tenuinal Rules issued by Owner,
        as such Tenninal Rules may be amended, supplemented and restated from time to time
        by Owner, and Customer shall comply with and be bound by any and all such Tenninal
        Rules. Owner shall give at least forty-five (45) days' prior written notice to Customer of
        any new, amended, supplemented or restated rules. Customer acknowledges that the
        Tenninal Rules may expand on or supplement provisions addressed in this Agreement or
        the Tenns and Conditions. Without limitation, the Terminal Rules may be revised as



                                                9



                                                                              - - - - - - ---------·
       Case 1:17-cv-01266-WHP Document 32-2 Filed 05/09/17 Page 11 of 38
      Case 2:17-cv-00495-JD Document 283-1 Filed 01/25/19 Page 11 of 38




         reasonably deemed necessary or appropriate by Owner in cmmection with any connection
         between the Eddystone Rail Facilities and any Pipeline Distribution System.

7.       Force Majeure.

7.1      Impact of Owner Force Majeure.      If Owner is unable to provide any or all
         Transloading Services to Customer due to an event of Force Majeure, such failure will
         not be deemed to be a breach of Owner's obligations insofar as they are affected by such
         event of Force Majeure, for the duration of the inability to provide such Transloading
         Services due to the event of Force Majeure. Operator shall promptly notify Customer in
         writing of any Force Majeure event that prevents Operator fi:om providing Transloading
         Services and will provide a non- binding, written estimate of the anticipated duration of
         the Force Majeure event.

7.2      Impact of Owner Force Majeure on Monthly Deficiency Payments. If and to the extent
         that an event of Force Majeure prevents Owner fi·om providing Transloading Services to
         Customer for a period exceeding ninety (90) continuous days, then, commencing on the
         ninety-first (9lst) consecutive day and continuing until the event of Force Majeure
         ceases, the obligations of Customer under Section 4.1 hereof shall be suspended in
         propmiion to the inte1mption in Transloading Services. This Section 7.2 shall not apply
         to the extent that the applicable event of Force Majeure results from the failure of
         Customer, a Rail Carrier, a barge owner or operator or another Person to deliver trains or
         barges to, or remove trains or barges from, the Eddystone Rail Facilities or, if applicable,
         a Pipeline Distribution System being unable to accept receipt of Crude Petroleum or
         deliver such Crude Petroleum to a refinery or tenninal.

7.3      Termination Based on Owner Force Majeure.

(a)      If, as a result of an event of Force Majeure, Owner shall have provided no Transloading
         Services to customers for a period exceeding ninety (90) continuous days, and, as of such
         ninetieth (90th) continuous day, (i) Owner shall not have commenced and be diligently
         pursuing the cure of the event of Force Majeure, and/or (ii) such event of Force Majeure
         is not capable of being cured within an additional ninety (90) days, either Party shall be
         entitled to terminate tlus Agreement by written notice to the other Party given at any time
         after the expiration of such ninety (90) continuous day period, but prior to the cessation
         of the applicable event of Force Majeure or until Section 7.3(b) shall apply.

(b)      If, as a result of an event of Force Majeure, Owner shall have provide no Transloading
         Services to customers for a period exceeding one hundred and eighty (180) continuous
         days, either Party shall be entitled to terminate this Agreement by written notice to the
         other Party given at any time after the expiration of such one hundred and eighty (180)
         continuous day period, but prior to the cessation of the applicable event of Force
         Majeure.

(c)      This Section 7.3 shall not apply to the extent that the applicable event of Force Majeure
         results from the failure of Customer, a Rail Carrier, a barge owner or operator or another
         Person to deliver trains or barges to, or remove trains or barges from, the Eddystone Rail


                                                 10


                                                              ---------------------------------
       Case 1:17-cv-01266-WHP Document 32-2 Filed 05/09/17 Page 12 of 38
      Case 2:17-cv-00495-JD Document 283-1 Filed 01/25/19 Page 12 of 38




         Facilities or, if applicable, a Pipeline Distribution System being unable to accept receipt
         of Cmde Petroleum or deliver such Cmde PetmleUlll to a refinery or terminal.

7.4      Customer Rights and Obligations. It is expressly agreed that, except as expressly
         provided in Sections 4.4, 7.2 and 7.3, no cause or event whatsoever, including an event of
         Force Majeure affecting the performance of Customer's obligations hereunder will
         pennit or provide a basis for Customer to terminate this Agreement or excuse or suspend
         Customer's obligation to perform its obligations under this Agreement, including its
         obligations under Section 4.1 hereof, the Tenns and Conditions and/or the Terminal
         Rules.

8.       Assi~nments.   Customer shall not be entitled to assign this Agreement or any of its rights
         or obligations hereunder without the prior written consent of Owner, which consent shall
         not be unreasonably withheld, conditioned or delayed. Without limitation, Owner shall be
         deemed reasonable in refusing its consent to a proposed assignment if the proposed
         assignee or transferee is not financially capable of perfonning Customer's obligations
         under this Agreement (and an assignee or transferee shall, without limitation, be deemed
         not financially capable of performing Customer's obligations hereunder if such assignee
         or transferee does not satisfy the requirements of Section 11 hereof).

9.       LIMITATIONS ON LIABILITY. NOTWITHSTANDING ANYTHING TO THE
         CONTRARY CONTAINED HEREIN, EXCEPT TO THE EXTENT OF THE
         TRANSLOADED VOLUME CHARGE AND DEFICIENCY VOLUME CHARGE
         AND EXCEPT TO THE EXTENT INCORPORATED IN THE TERMS AND
         CONDITIONS, TERMINAL RULES AND INDEMNIFICATION FOR CLAIMS
         OF THIRD PARTIES UNDER SECTION 13 HEREOF, NEITHER PARTY
         SHALL BE LIABLE OR RESPONSIDLE TO THE OTHER PARTY HERETO OR
         SUCH OTHER PARTY'S AFFILIATES FOR ANY CONSEQUENTIAL,
         INCIDENTAL, OR PUNITIVE DAMAGES, OR FOR LOSS OF PROFITS OR
         REVENUES (COLLECTIVELY REFERRED TO AS "SPECIAL DAMAGES")
         INCURRED BY SUCH PARTY OR ITS AFFILIATES THAT ARISE OUT OF OR
         RELATE TO THIS AGREEMENT, REGARDLESS OF WHETHER SUCH
         CLAIM ARISES UNDER OR RESULTS FROM CONTRACT, TORT OR
         STRICT LIABILITY; PROVIDED THAT THE FOREGOING LIMITATION IS
         NOT INTENDED AND SHALL NOT AFFECT SPECIAL DAMAGES IMPOSED
         IN FAVOR OF PERSONS THAT ARE NOT PARTIES TO TIDS AGREEMENT.

10.      Representations and Warranties. Each Party to tllis Agreement represents and
         wanants to tl1e other Party that it is an entity duly incorporated or organized and validly
         existing and in good standing under the laws of the state of its incorporation or
         organization and that it has all requisite corporate or limited liability company power and
         authority to enter into tl1is Agreement and to carry out tl1e tenns and provisions hereof.

11.      Fjnancial Assurances.

11.1     Initial Financial Assurances. At Owner's request, Customer shall from time to time
         provide information to Owner tl1at will enable Owner to detennine Customer's ability to


                                                 11
    Case2:17-cv-00495-JD
   Case  1:17-cv-01266-WHP  Document
                         Document    32-2Filed
                                  283-1     Filed 05/09/17Page
                                                01/25/19    Page
                                                               1313
                                                                  of of
                                                                     3838




       pay the Charges and all other amounts that may reasonably become payable by Customer
       under this Agreement, the Terms and Conditions and/or the Terminal Rules (collectively,
       the "Customer Costs"). If (A) Customer fails to provide the requested information to
       Owner within five (5) days of Owner's written request, (B) Owner's review of the
       requested infonnation reveals that Customer may not have the ability to pay all Customer
       Costs, or (C) at any time on or after the Effective Date, Customer has a Debt credit rating
       that is less than BBB- fi:om Standard & Poor's or Baa3 from Moody's (the "Minimum
       Rating") or Customer's Debt is not credit rated by Standard & Poor's and Moody's, then,
       in each case, Owner shall not be obligated to receive Crude Petroleum for Transloading
       Services unless and until Customer delivers one or more of the following financial
       assurances:

       (a)    a letter of credit in favor of Owner in an amount sufficient to ensure payment of
              all Customer Costs payable during the forthcoming twelve (12) months (or, prior
              to the Operational Date, during the twelve (12) months commencing on the
              Operational Date), in a form, substance and from an institution reasonably
              acceptable to Owner, provided that such letter of credit shall, without limitation,
              allow Owner to demand full or partial payment thereunder in the event (i) of a
              breach by Customer of this Agreement, the Terms and Conditions or the
              Terminal Rules, (ii) Owner experiences losses or is entitled to damages in
              connection with or arising out of the Agreement, the Tenns and Conditions or the
              Terminal Rules or the termination or rejection of the Agreement, or (iii) Customer
              does not deliver to Owner a new letter of credit or extension satisfying the
              requirements of this clause at least forty-five days (45) prior to the expiration of
              such letter of credit;

       (b)    a guaranty in an amount sufficient to ensure payment of all Customer Costs, in
              fonn and substance reasonably acceptable to Owner, and which is from a third
              party reasonably acceptable to Owner (i) that has a Debt rating from Standard &
              Poor's and Moody's that is not less than the Minimum Rating or (ii) whose Debt
              is not credit rated by Standard & Poor's or Moody's, but that otherwise satisfies
              Owner that it has the ability to satisfy all of its obligations under such guaranty
              (and if clause (ii) applies, at Owner's request, Customer shall cause such
              guarantor to provide to Owner from time to time such financial infonnation as
              will enable Owner to detennine guarantor's ability to satisfy all of its obligations
              under such guaranty); or

       (c)    such other enforceable collateral security as shall be reasonably acceptable to
              Owner, in fonn and substance acceptable to Owner.

11.2   Additional Financial Assurances. If Owner reasonably detennines that:

       (a)    Customer's or, if applicable, its guarantor's Debt credit rating from Standard &
              Poor's and/or Moody's falls below the Minimum Rating;

       (b)    any financial assurances previously provided by Customer no longer provides
              adequate security for the applicable Customer Costs under Section 11.1 hereof; or


                                              12
       Case2:17-cv-00495-JD
      Case  1:17-cv-01266-WHP  Document
                            Document    32-2Filed
                                     283-1     Filed 05/09/17Page
                                                   01/25/19    Page
                                                                  1414
                                                                     of of
                                                                        3838




         (c)     it is otherwise reasonably necessary to obtain additional financial assurances from
                 Customer;

         then, Customer shall provide additional financial assurances from an issuer, if applicable,
         in an amom1t, and on tenns and conditions, reasonably acceptable to Owner within three
         (3) business days of Owner's written request.

11.3     Use of Financial Assurances. Financial assurances may be applied by Owner, in its
         discretion, against any amounts owed by Customer in com1ection with this Agreement,
         the Terms and Conditions or the Terminal Ru1es or any damages to which Owner is
         entitled in cmmection with tlus Agreement or the breach thereof. The use, application or
         retention of the financial assurances, or any portion thereof, by Owner shall not prevent
         Owner from exercising any other right or remedy provided by this Agreement, the Terms
         and Conditions or the Tenninal Rules or wluch Owner may otherwise have at law, in
         equity or by statute or regulation and shall not operate as a limitation on any recovery to
         wluch Owner may otherwise be entitled.

11.4     Ongoing Payment Obligations. Notwithstanding that any fmancial assurances shall have
         been provided under Sections 11.1 or 11.2, Customer shall continue to make ongoing
         payments m1der tlus Agreement, the Terms and Conditions and the Terminal Rules, as
         and when such payments are due and payable under the terms hereof and thereof,
         including the payments described in Section 4.1, as adjusted in accordance with Section
         5.
12.      Liability of Owner.

12.1     Except where caused by the gross negligence or intentional misconduct of Owner or as
         set forth in Section 12.3, Owner shall not be liable to Customer for any delay, damage,
         loss or consequential loss resulting from any cause while Owner is in possession or
         control of Customer's Crude Petrolemn, including the acts or omissions of any Operator,
         the breakdown, unavailability, or insufficient available capacity of the Eddystone Rail
         Facilities, and delays resulting from the failure of other customers to schedule arrivals
         and departures of Trains and Barges in accordance with Owner's schedule.

12.2     Except as set forth in Section 12.3, if damage or loss to Crude Petrolemn results from any
         cause other than tl1e gross negligence or intentional misconduct of Owner while Owner is
         in possession or control of such Crude Petrolemn in any Month, or if there is any gain in
         the volume of Crude Petrolemn in Owner's possession in any Month, then Owner shall
         apportion the cost of such damage or loss or such gain on a pro rata basis among all
         customers. Each customer's share of such cost or gain shall be detennined by Owner
         based on the proportion of the volmne of such customer's Crude PetroleUlll delivered into
         Barges and/or, if applicable, Pipeline Distribution Systems by Owner during such Month
         to tl1e total volmne of Crude Petrolemn received by Owner from all customers at the
         Eddystone Rail Facilities and delivered into Barges and/or, if applicable, Pipeline
         Distribution Systems by Owner during such Month. Owner will be obligated to deliver
         only that portion of the Crude Petroleum remaining after such deduction.




                                                13


                               --------·--·----------------- ·-- ·-----------------------      -------------   -·-----
   Case 1:17-cv-01266-WHP Document 32-2 Filed 05/09/17 Page 15 of 38
  Case 2:17-cv-00495-JD Document 283-1 Filed 01/25/19 Page 15 of 38




12.3   If Crude Petroleum is lost or destroyed while in the custody of Owner due to the
       negligence or intentional misconduct of Owner, Owner, shall, as full compensation
       therefor, either obtain and deliver to Customer thereof other Crude Petroleum that
       satisfies the Philly Light Crude specification provided for in the Tenns and Conditions, in
       the same quantity as that which was lost, or compensate Customer for such loss in money
       at the dated Brent crude price for that given Month less $2.00/bbl.

12.4   All loss or gain pursuant to this Section 12 shall be determined based on the deliveries of
       Crude Petroleum from the Eddystone Rail Facilities measured via custody transfer meters
       into Barges and/or, if applicable, Pipeline Distribution Systems from the Eddystone Rail
       Facilities in the applicable Month.

13.    Indemnification by Customer.

13.1    Customer shall indemnify and save Owner harmless from and against any and all
        damages, losses, liabilities, claims, suits, personal injuries, property damage (including
       full or partial loss of use of property) costs and expenses of every type (including
       reasonable attorneys' fees), arising out of or relating to: (a) any breach of warranty or
       representation of Customer with respect to any Crude Petroleum received from Customer
       for Transloading Services; (b) the arrival, departure or presence of Crude Rail Cars,
       Trains, and/or Barges at the Eddystone Rail Facilities, the condition of Crude Rail Cars,
       Trains, and/or Barges, and/or delays in the arrival or departure of Trains and/or Barges;
       (c) the unloading of Customer's Crude Petroleum from Trains, the loading of Customer's
       Crude Petroleum into Barges and/or, if applicable, the delivery of Customer's Crude
       Petroleum into Pipeline Distribution Systems, except to the extent caused by the gross
       negligence or intentional misconduct of Owner or Operator; (d) damage to or destruction
       of real property or personal property, personal injury or death caused by Customer, a Rail
       Carrier, a Barge Operator or their respective agents or employees; (e) any discharges,
       spills, or leaks of Crude Petroleum from (i) Trains and/or Barges destined for or
       departing or in transit from the Eddystone Rail Facilities or (ii) Crude Rail Cars, Trains
       and/or Barges while at the Eddystone Rail Facilities to the extent such Crude Rail Cars,
       Trains and/or Barges are not under the control of Owner or Operator; (f) any accidents or
       other incidents involving Trains and/or Barges, whether destined for, at or departing or in
       transit :from the Eddystone Rail Facilities; and (g) any demurrage or other damages for
       delay, storage or other charges and other amounts payable to any Rail Carrier, any other
       rail carrier, any Barge Operator, or any other third party in c01mection with the Trains
       and/or Barges, including the arrival, departure, storage or condition of Trains and/or
       Barges.

13.2   It is the intention of the Parties that all risks, incidents, liabilities and claims ordinarily
       and generally insurable in the trade shall be insured against under the policies of
       insurance provided in the Terms and Conditions or the Tenninal Rules to be maintained
       by Customer, the Rail Carriers and/or the Barge Operators. However, it is expressly
       agreed that Customer shall be fully responsible for all losses and liabilities arising out of
       the operations of the Trains and the Barges (except where specifically provided to the
       contrary in tlus Agreement), and, consequently, Customer shall protect, defend,
       indemtufy and hold Owner hannless from and against all claims, demands, suits, causes


                                                14
       Case 1:17-cv-01266-WHP Document 32-2 Filed 05/09/17 Page 16 of 38
      Case 2:17-cv-00495-JD Document 283-1 Filed 01/25/19 Page 16 of 38




           of action, losses and liabilities, of every kind and character, without limit, as respects all
           personal injury, death, property damage, deductibles, and uninsured repairs, in any way
           incident to, in connection with, or mising out of the performance of Transloading
           Services regardless of fault and of who asserts such claims, demands, suits, causes of
           action, losses or liabilities, except as specifically provided to the contrary in this
           Agreement. In the event of a conflict between tins Section 13.2 and Section 13.1 of this
           Agreement, tl1is Section 13.2 shall govern.

    13.3   In the event any suit or action shall be brought against Owner on account of any matter
           for which Owner is entitled to indemtnfication in accordance with Sections 13.1 or 13.2,
           Owner shall notify Customer in writing of the suit or action (provided tl1at any failure to
           provide such notice shall not limit Owner's right to indemnification except to the extent
           that Customer shall have been materially prejudiced thereby) and provide reasonable
           cooperation (at Customer's expense) and autl10rity to defend the action or suit.
           Notwitl1standing the foregoing, Customer shall not be entitled to settle any suit or action
           without Owner's consent unless such settlement contains a full release of Owner witl1out
           any liability for any monetmy damages or any type of equitable relief.

    13.4   This Section 13 shall survive tl1e expiration or earlier tennination oftlns Agreement.

    14.    Compliance with Laws.

    14.1   Both Parties shall, in carrying out the terms and provisions hereof, abide by all present
           and future Applicable Laws

    14.2   Customer shall comply with all Applicable Laws concerning export and imports,
           economic sanctions, trade embargoes, and similar matters ("Import and Export Laws")
           with respect to Crude Petroleum for which Transloading Services are provided under this
           Agreement. For tl1e avoidance of doubt, it is agreed tl1at Owner is neitl1er tl1e importer
           nor the exporter of any Crude Petroleum for winch any Tra11sloading Services are
           provided under tllis Agreement.

    14.3   Customer shall indemnify, hold hannless and reimburse Owner for any and all duties,
           taxes, penalties, fines, interest, costs and/or other amounts incurred by or winch become
           payable by Owner as a result of Customer's failure to comply with its obligations under
           Section 14.2

    15.    Mjscellaneous.

    15.1   Severability. If any part of tlus Agreement is found invalid by a court of competent
           jurisdiction or is in conflict with any valid a11d Applicable Laws, tl1e Parties shall
           negotiate in good faith to appropriately amend this Agreement so that the revised
           Agreement validly accomplishes as nearly as possible the terms and conditions that
           existed under this Agreement upon the date of execution or most recent mnendment.

    15.2   Govenung Law. This Agreement shall be governed and construed according to the laws
           of tl1e State of New York, witl1out regm·d to ptinciples of conflict of laws tl1at, if applied,
           might require the application of the laws of anotl1er jurisdiction.


                                                     15


------------------------
  Case 1:17-cv-01266-WHP Document 32-2 Filed 05/09/17 Page 17 of 38
 Case 2:17-cv-00495-JD Document 283-1 Filed 01/25/19 Page 17 of 38




15.3   No Third Party Rights.         It is expressly understood that the prov1s10ns of this
       Agreement do not impart enforceable rights in anyone who is not a Pmiy or a successor
       or penuitted assign of a Party hereto.

15.4   Entire Agreement. Tllis Agreement, the Tenus and Conditions and any Tenuinal Rules
       issued by Ovvner express the entire agreement of the Parties with respect to the subject
       matter hereof and thereof, and all prior or contemporaneous agreements or negotiations
       with respect to the subject matter hereof are hereby superseded, and may be amended
       only by written agreement of the Parties. Notwithstanding the foregoing, the Tenus and
       Conditions and Tenuinal Rules are subject to amendment, supplement and/or restatement
       by Owner from time to time in accordance with Section 6 hereof

15.5   Independent Contractor Status. Should either Party perfonu work for the other pursuant
       to this Agreement, it shall perfonu such work as an independent contractor and shall not
       be deemed to be an agent or employee of the other.

15.6   Headings. The headings in this Agreement are for the purpose of reference only and shall
       not limit or define the meaning hereof.

15.7   Waiver. The failure of either Party to pursue any remedy resulting from a breach of this
       Agreement by the other Party shall not be construed as a waiver of that breach or of any
       subsequent or other breach of tlus Agreement.

15.8   Notices. All notices and cmmuunications given by a Party to tl1e otl1er Party shall be in
       writing and shall be delivered eitl1er personally, by prepaid registered post, by prepaid
       courier service or by facsimile or other telecommmlications wllich produces a written
       copy of the notice or communication addressed as follows:

              Ifto Owner:

              Eddystone Rail Company, LLC
              1100 Louisiana, Suite 3300
              Houston, Texas 77002
              Attn:         , General Manager
              Fax:

              Copies to:

              Enbridge Rail (Phlladelphia) LLC            Canopy Prospecting, Inc.
              1100 Louisiana Suite 3300                   4975 West Chester Pike Suite 200
              Houston, Texas 77002                        Edgemont, Pennsylvania 19028
              Attn:_, General Manager                     Attn: Jack Galloway, President
              Fax:                                        Fax: (610) 353-5310

              If to Customer:



                                              16
  Case 1:17-cv-01266-WHP Document 32-2 Filed 05/09/17 Page 18 of 38
 Case 2:17-cv-00495-JD Document 283-1 Filed 01/25/19 Page 18 of 38




               Bridger Transfer Services, LLC
               Spring Plaza
               800 Spring Street, Suite 205
               Shreveport, Louisiana 71101
               Fax No.: (318) 429-7103

       A Party may change its address for notices and communications by notice to the other
       Party in the manner provided for in tlus Section15.8.

15.9   Time of the Essence. Time shall be of the essence of all of the Parties' respective
       obligations and rights hereunder.

15 .1 0 Construction.

       (a)    Unless otherwise expressly specified herein, (i) defined terms in the singular shall
              also include the plural and vice versa, (ii) the words "hereof," "herein,"
              "hereunder" and other similar words refer to this Agreement as a whole, (iii)
              Section and Exhibits references in this Agreement are to Sections of or Exhibits to
              tlus Agreement, and (iv) words of any gender (masculine, feminine, neuter) mean
              and include correlative words of the other genders.

       (b)    The captions in this Agreement, the Terms and Conditions and the Terminal
              Rules are for convenience only and shall not in any way affect the meaning or
              construction of any provision oftlus Agreement, the Tenns and Conditions or the
              Tenninal Rules.

       (c)    Unless the context otherwise requires, when used in this Agreement, the Terms
              and Conditions or the Tenninal Rules, the term "including" means "including
              without limitation."

       (d)    No presumption will operate in favor of or against either Party as a result of any
              responsibility that either Party may have had for drafting this Agreement.

       (e)    Notwithstanding anytlung in this Agreement or the Terms and Conditions to t11e
              contrary, references to one or more "Pipeline Distribution Systems" shall apply
              and be effective only if and when the connection between the Eddystone Rail
              Facilities and such Pipeline Distribution Systems is in- service as part of a second
              or subsequent phase of the Eddystone Rail Facilities.




                                                17
  Case2:17-cv-00495-JD
 Case  1:17-cv-01266-WHP  Document
                       Document    32-2Filed
                                283-1     Filed 05/09/17Page
                                             01/25/19     Page
                                                             19 19 of 38
                                                                of 38




        IN WITNESS WHEREOF, this Agreement is executed on the dates set forth below the
respective execution lines, but effective as of the Effective Date.

                              Customer




                             Owner:




                                         18
      Case2:17-cv-00495-JD
     Case  1:17-cv-01266-WHP  Document
                           Document    32-2Filed
                                    283-1     Filed 05/09/17Page
                                                 01/25/19     Page
                                                                 20 20 of 38
                                                                    of 38




                                         Exhibit A
               Terms and Conditions for the Use of the Eddystone Rail Facilities

       This Exhibit A is attached to and made a part of that certain Eddystone Rail Facilities
Services Agreement dated as of              , 2013 (the "Agreement"), by and between
BRIDGER TRANSFER SERVICES, LLC ("Customer") and                        EDDYSTONE RAIL
COMPANY, LLC ("Owner"). Capitalized terms used but not defined in this Exhibit A shall
have the meanings ascribed to them in the Agreement.

        The following terms and conditions have been formulated for, and Owner and Customer
shall cooperate to achieve, the efficient and safe use of the Eddystone Rail Facilities. Any
violation of these terms and conditions by Customer shall constitute a breach by Customer under
the Agreement.

1.      CRUDE QUALITY, SEGREGATION AND CHANGES IN QUALITY

        (a)     Customer shall not deliver to the Eddystone Rail Facilities for Transloading
Services any product other than Crude Petroleum that complies with the Philly Light Crude
specification. The "Philly Light Crude" specification shall mean Crude Petroleum that (a) has an
API gravity between 35 and 45 degrees, (b) has a sulfur content of 0.20% or less, (c) has a
sediment and water content of 1% or less, and (d) is not contaminated by chemicals foreign to
virgin crude oil, such as chlorinated and/or oxygenated hydrocarbons and lead.

        (b)    If Crude Petroleum is delivered to the Eddystone Rail Facilities by Trains that:

                       (i)     originate at the Berthold Rail Facility, Crude Petroleum will be
        accepted by Owner "as-is, where is", subject to the deemed warranties referenced in
        items l(f) and 14(a) below.

                       (ii)   originate from a rail facility that is owned by Enbridge, other than
        the Berthold Rail Facility, which is mutually agreed to in writing by both Parties, such
        Crude Petroleum must satisfy the crude specification for Philly Light Crude set forth in
        item l(a) above, and Customer shall provide the deemed wananties referenced in items
        l(f) and 14(a) below.

                         (iii)  odginate from a source other the rail facilities referenced in items
        l(b)(i) or (ii) above, then, prior to such delivery, Customer shall sample and pre-test the
        quality of the Crude Petroleum transported by each such Train for compliance with the
        crude specification for Philly Light Crude set forth in item l(a) above and provide Owner
        with a crude quality analysis report for such Crude Petroleum prior to its delivery to the
        Eddystone Rail Facilities as well as the deemed wananties referenced in items l(f) and
        14(a) below.

       (c)    No segregation or batch delivery services will be provided in the initial phase of
the Eddystone Rail Facilities, but segregation or hatching may, in Owner's discretion, be
provided as part of a second or subsequent phase of the Eddystone Rail Facilities, for which a
supplemental charge may be payable.


                                                 1



       -------           -----·-----~-----           - - - - - - · - - - - · - - - - - - · · · - - · - - · - - · ·----·--
      Case2:17-cv-00495-JD
     Case  1:17-cv-01266-WHP  Document
                           Document    32-2Filed
                                    283-1     Filed 05/09/17Page
                                                 01/25/19     Page
                                                                 2121 of 38
                                                                   of 38




         (d)    Owner will provide Customer with the sulfur content and other quality
specifications of the Crude Petroleum loaded as Transloaded Volumes into Customer's Barges at
the Eddystone Rail Facilities and will periodically report the sulfur content and other quality
specifications of the common stock of Crude Petroleum delivered into the Eddystone Rail
Facilities by customers over specified periods of time.

         (e)    Crude Petroleum will be received by Owner for Trans loading Services on the
condition that it may be subject to such changes in gravity or quality while in the custody of
Owner as may result from the Transloading Services, including changes resulting from the
mixing of Customer's Crude Petroleum with other Crude Petroleum in the Eddystone Rail
Facilities. Owner will be under no obligation to load into Barges the identical Crude Petroleum
received from Customer at the Eddystone Rail Facilities or for any variations in quality while in
its custody and will only be. obligated to load out of the common stock of Crude Petroleum in its
possession (which may result in the loading of a different or lesser grade of Crude Petroleum
from that received from Customer). There will be no quality bank, no financial consideration nor
any monetary adjustments to the Charges by Customer to Owner if Customer's Crude Petroleum
delivered into the Eddystone Rail Facilities from Trains differs from the Crude Petroleum loaded
by Owner or Operator into Barges.

       (f)     Each request for Transloading Services by Customer shall be deemed to include a
warranty in favor of Owner that the Crude Petroleum identified in the request satisfies the Philly
Light Crude specification set forth in item 1(a) of these terms and conditions.

     (g)   OWNER MAKES NO WARRANTY AS TO MERCHANTABILITY, FITNESS
FOR A PARTICULAR PURPOSE, OR ANY OTHER WARRANTY OR REPRESENTATION
WITH RESPECT TO THE GRADE OR QUALITY OF CRUDE PETROLEUM FOR WHICH
TRANSLOADING SERVICES ARE PROVIDED UNDER THE AGREEMENT.

2.      SCHEDULING OF TRANSLOADING SERVICES, TRAINS AND BARGES

        (a)    Customer shall submit requests for Transloading Services to Operator, in the form
and in accordance with the schedule prescribed by Owner. The initial form of such requests will
be provided to Customer prior to the Operational Date.

        (b)    If only one (1) Train and one (1) Barge will be unloaded or loaded for a batch of
Trans loaded Volumes, the Barge Loading Window will be not less than eight (8) hours (as such
period may be revised from time to time by Owner with Customer's written consent, such
consent not to be unreasonably withheld). If two (2) or more Trains and/or Barges will be
unloaded or loaded for a batch of Transloaded Volumes, the Barge Loading Window will be the
period reasonably specified in Owner's schedule based on the volume to be loaded (based
generally on the loading rate provided for in these terms and conditions).

       (c)     Owner or Operator will provide to Customer, on a monthly basis, a provisional
schedule of Customer's Assigned Train Unloading Window(s) and Assigned Barge Loading
Window(s) for the immediately following month. Each such Assigned Train Unloading Window
and Assigned Barge Loading Window is subject to change by Owner or Operator until ten (10)
days prior to the stmi of such Assigned Train Unloading Window (the "Schedule Lockdown


                                               2
   Case 1:17-cv-01266-WHP Document 32-2 Filed 05/09/17 Page 22 of 38
  Case 2:17-cv-00495-JD Document 283-1 Filed 01/25/19 Page 22 of 38




Date"); provided that, since the loading of Barges is dependent on delivery and unloading of the
Train, the Assigned Barge Loading Window may be adjusted as appropriate by Owner pursuant
to the coordination of schedules in accordance with item 2(d) below. Customer may request
changes to its Assigned Train Unloading Window and/or Assigned Barge Loading Window for
the itmnediately following month at any time prior to the Schedule Lockdovvn Date, and Owner
or Operator shall endeavor to accommodate any such request to the extent it can do so consistent
with the efficient scheduling of the Eddystone Rail Facilities and the needs of its other
customers. The Assigned Barge Loading Windows and Assigned Train Unloading Windows may
be on different days or at different times each week.

        (d)     Customer shall be solely responsible for aligning Trains and Barges with its
Assigned Train Unloading Windows and Assigned Barge Loading Windows, all in accordance
with the schedule established from time to time by Owner or Operator, said schedule being
coordinated each Business Day with the applicable Rail Cani.ers, the applicable Barge Operators,
Customer and Owner or Operator. Unless otherwise agreed by Owner, Customer shall cause (i)
Trains to be delivered to the Eddystone Rail Facilities not earlier than four (4) hours before, or
later than four (4) hours after, the start ofits Assigned Train Unloading Window (the "Pennitted
Train Arrival Period"), and (ii) Barges to be delivered to the Eddystone Rail Facilities not earlier
than four (4) hours before, or later than four (4) hours after, the start of its Assigned Barge
Loading Window (the "Pennitted Barge Anival Period").

       (e)     Trains will not be accepted into the Eddystone Rail Facilities for the
commencement of Transloading Services until evidence satisfactory to Owner or Operator has
been furnished that Customer has made the necessary an·angements for Barges to be delivered to
the Eddystone Rail Facilities to be loaded with such Crude Petroleum ill accordance with the
schedule established fi·om time to time by Owner.

       (f)    If only one (1) Train and one (1) Barge will be unloaded or loaded for a batch of
Transloaded Volumes, the Assigned Barge Loading Window will generally start on or around the
end of the Assigned Train Unloading Window. If two (2) or more Trains and/or Barges will be
unloaded or loaded for a batch of Transloaded Volumes, the Trains must be delivered
consecutively and the Assigned Barge Loading Window will start as specified in Owner's
schedule.

        (g)     Unless otherwise agreed by Owner, if a Train is delivered prior to the Pennitted
Train Arrival Period, or a Barge is delivered prior to the Permitted Barge Arrival Period, then,
such Train or Barge may be rejected by Owner until the start of the Pennitted Train Arrival
Period or Permitted Barge An·ival Period, as applicable, and, in the interim, Customer shall not
allow such Train or Barge to interfere with the operations of the Eddystone Rail Facilities or the
delivery or removal of trains or barges thereto or therefrom. In accordance with these Terms and
Conditions, Customer shall be responsible for any and all demurrage, storage and other charges
resulting or arising out of any rejection for early delivery.

       (h)    If the Eddystone Rail Facilities are unable to accept a Train or Barge during a
Pennitted Train AITival Period or Pennitted Barge Arrival Period, as applicable, because of
delays in another train or barge leaving the Eddystone Rail Facilities, Customer shall hold (or
cause to be held) its Train or Barge in a lawful location that causes no interference with the


                                                3
      Case 1:17-cv-01266-WHP Document 32-2 Filed 05/09/17 Page 23 of 38
     Case 2:17-cv-00495-JD Document 283-1 Filed 01/25/19 Page 23 of 38




operations of the Eddystone Rail Facilities or the delivery or removal of trains or barges thereto
or therefrom and, provided Customer delivers such Train or Barge promptly following notice
that the Eddystone Rail Facilities can accept such Train or Barge, Customer shall be deemed to
have satisfied its obligations under item2(d) above.

       (i)     Owner will notify Customer promptly after it starts unloading a Train. If
Customer does not own or operate a Barge, Customer shall notify the Barge Operator: (i)
immediately upon the delivery of a Train by a Rail CmTier into the Eddystone Rail Facilities and
(ii) immediately upon receiving notice from Owner or Operator that Customer's Trains have
been unloaded. Customer shall provide evidence to Owner or Operator that both notifications to
the Bm·ge Operators have occurred.

         G)     Customer shall update Owner of the estimated arrival time of each Barge at the
Eddystone Rail Facilities five (5), two (2) and one (1) days prior to actual arrival of such Barge
at the Eddystone Rail Facilities. Any change by more than eight (8) hours of the estimated arrival
of a Barge must be communicated to Owner as soon as possible but in any case within twenty-
four (24) hours after Customer first becomes aware of such change, unless such change occur
less tl1an two (2) days prior to such estimated aiTival time, in which event such change must be
communicated to Owner within eight (8) hours after Customer first becomes aware of such
change.

3.      EVIDENCE OF RECEIPT AND DELIVERIES

        (a)    Crude Petroleum received from Customer at the Eddystone Rail Facilities and
loaded into Customer's Barges will be evidenced by a ticket, showing the quantity received and
loaded, offload date, railcar number, transloader number, weight in kilograms, temperature,
density, sulphur, bottom solids and water, railcar waybill number, seal numbers, net Barrels,
gross Barrels a11d any data essential to the determination of quantity. Unless otherwise agreed by
Owner and Customer, such tickets shall be signed by a representative of Owner or Operator, and
shall constitute final evidence of the Crude Petroleum received by Owner a11d the Crude
Petroleum loaded into Barges for Customer.

        (b)     Customer acknowledges tl1at, since Crude Petroleum may be unloaded from
Trains into the store taJ.U((s) at the Eddystone Rail Facilities at the smne time as Crude Petroleum
from such shore tank( s) is being loaded into barges, such shore tanks may not remain in a static
condition for loading into barges. Accordingly, as specified in the definition of Transloaded
Volumes, all custodial cargo transfer operations at tl1e Eddystone Rail Facilities will be
perfonned solely by custody transfer meter and not by hand innage a11d/or ullage measurements
of shore tanks and/or barges.

4.      WORKING STOCK

         Each Customer shall supply its quantity of Crude Petroleum required as working stock
for tl1e operation ofthe Eddystone Rail Facilities as determined from time to time by Owner.

5.      RAILCARS; TRAINS

        (a)    Customer shall be responsible for providing Crude Rail Cars for delivery of Crude

                                                 4



                                                         ·------------------
           Case2:17-cv-00495-JD
          Case  1:17-cv-01266-WHP  Document
                                Document    32-2Filed
                                         283-1     Filed 05/09/17Page
                                                       01/25/19    Page
                                                                      2424
                                                                         of of
                                                                            3838




      Petroleum to the Eddystone Rail Facilities and will ensure that such Crude Rail Cars comply
      with all applicable DOT (49 CFR) and AAR (Rules and Regulations) standards as well as all
      applicable common carrier rail transportation tariffs. Unless otherwise agreed by Owner or
      Operator, each Train must have a minimum of 100 Crude Rail Cars. In addition, Customer shall
      ensure that two buffer cars (front and back) in each Train have been provided (so that the
      minimum cars for each Train is 102 cars). Customer may use Trains with up to 118 Crude Rail
      Cars (and two buffer cars for a maximum of 120 cars) at no additional expense. Customer may
      not deliver to the Eddystone Rail Facilities Trains with more than 118 Crude Rail Cars (and two
      buffer cars) without the prior written approval of Owner or Operator. If such consent is given,
      Customer shall pay any additional charges agreed with Owner or Operator.

             (b)    Customer shall be responsible for collecting and aggregating loaded Crude Rail
      Cars up to the required number set forth in item 5(a) above at Customer's offsite location and
      moving the completed, loaded Train to the Eddystone Rail Facilities in accordance with item 2
      above.

             (c)      Customer shall be responsible for ensuring compliance of Trains with the safety,
     odor recovery, din1ension and/or other standards and criteria established by Owner and/or
     applicable Rail Carriers. Without limiting the foregoing, Owner shall have the right to reject any
     Train that does not meet such standards and criteria, in which event such rejected Train(s) shall
     not be eligible to arrive or be at the Eddystone Rail Facilities or to be unloaded at the Eddystone
     Rail Facilities.

             (d)     Customer shall ensure that all Crude Rail Cars in each Train comply with all
     requirements of the applicable Rail Canier(s) for transportation from time to time, including the
     Rail Carriers' respective requirement that rail car lengths be no greater than sixty feet (60') and
     no less than fifty-eight feet (58') and that such Crude Rail Cars will have a minimum capacity of
     six hundred and fifty barrels (650 bbls).

             (e)    Customer shall ensure that each Crude Rail Car within each Train is equipped
     with the following:

                   (i)     Top Air Inlet Connection (for Vapor Recovery): 2" Ball Valve attached to
            Rail Car with 2" Male Cam x 2" MPT fitting with 2" Dust Cap (Female) attached to Ball
            Valve.

                   (ii)  Bottom Outlet An·angement (for Crude Unloading): 4" Bottom Outlet Cap
            and Nozzle Thread per AAR Manual of Standards and Practices Specifications for Tank
            Cars, Appendix E, Figure E18.

     Crude Rail Cars not equipped with a Top Air Inlet Cmmection and Bottom Outlet Arrangement
     for unloading of Crude Petroleum in accordance with clauses (i) and (ii) will not be unloaded by
     Owner or Operator.

     6.     TRANSPORTATION CONTRACTS WITH RAIL CARRIERS

              (a)     Customer shall pay all freight charges directly to its Rail Carrier(s) and any other
     rail carriers used by Customer in conjunction with the Agreement.

                                                      5



------·
                           Case2:17-cv-00495-JD
                          Case  1:17-cv-01266-WHP  Document
                                                Document    32-2Filed
                                                         283-1     Filed 05/09/17Page
                                                                       01/25/19    Page
                                                                                      2525
                                                                                         of of
                                                                                            3838




                             (b)     Customer shall be responsible for complying with the tariffs, books, rules,
                     policies and guides of its Rail Can-ier(s) (and any other applicable rail can-ier) and for all freight,
                     demun·age, other damages for delay and storage charges and other fees, charges and amounts
                     payable to its Rail Canier(s) (and any other applicable rail catTier) in connection with the Trains,
                     including the an-ival, departure, storage and condition of Trains. Under no circumstances will
                     Owner be liable to the Rail Caniers or any other rail caniers for m1y such fees, demun-age,
                     damages, and/or other charges or mnounts.

                     7.      BARGES

                           (a)    Barge Condition. Each Barge upon tendering for each voyage commencing at the
                    Eddystone Rail Facilities shall, as far as due diligence can make her so, be tight, staunch, strong,
                    seaworthy, and in every way clean, fit and safe for the loading, caniage atld discharge of Crude
                    Petroleum.

                             (b)     Barge Nomination. Customer shall nominate to Owner in writing each Barge to
                    be loaded with Crude Petroleum at the Eddystone Rail Facilities under the Agreement and these
                    Terms and Conditions (a "Bm·ge Nomination"). The Barge Nomination shall include the
                    following infonnation: barge number; tmmage; loading drafts; name of Barge Operator;
                    estimated time of anival; and any other information required under Owner's barge acceptance
                    criteria ("Barge Acceptance Criteria") are satisfied. The Barge Nomination shall not be effective
                    unless it is received by Owner prior to the Schedule Lockdown Date. Customer shall be liable for
                    all costs resulting in delays in loading Crude Petroleum due to its failure to supply the required
                    information on time.

                           Any Barge Nomination received by Owner after 16:00 hours PA Time shall be treated as
                    received at 09:00 hours the following Business Day.

                            Any changes to the Barge Nomination, including the substitution of a nominated Barge
                    pursuant to item 7(c), shall be deemed a new Barge Nomination and shall be notified to Owner
                    no later than the latest time that a Barge Nomination must be received in accordance with this
                    item 7(b), unless Owner agrees otherwise in writing.

                            (c)    Substitution of Barges. Upon written notice to Owner given prior to the Schedule
                    Lockdown Date, Customer may substitute another Barge for the Bm·ge named in a Barge
                    Nomination, provided that the size of the Barge and the quantity of Crude Petroleum to be
                    loaded are not materially different :from the Barge size and load quantity previously notified, and
                    Owner notifies Customer that the substitute Barge satisfies all of Owner's Barge Acceptance
                    Criteria, in Owner's sole discretion. The Assigned Bm·ge Loading Window for the substituted
                    Barge will apply to the substitute Barge, unless otherwise agreed by Owner in writing.

                           (d)    Rejection of Barges. Within two (2) Business Days after receipt of a Barge
                    Nomination, Owner shall be entitled to reject such Bm·ge Nomination or request additional time
                    to decide whether to accept or reject such Barge Nomination, such request not to be
                    unreasonably conditioned, delayed or refused by Customer. Customer shall not specify in its
                    Barge Nominations any Barge which does not meet, or will no longer meet, Owner's Barge
                    Acceptance Criteria. Owner may, without any penalty or liability, reject any Barge Nomination:


                                                                      6



--_-__-__-_-
           __   ---~--~-----   -----------   ·~-----~------------         - - - - - - - - - - - - - - - - - · - - - · - ----------   - ----------   --~--
         Case2:17-cv-00495-JD
        Case  1:17-cv-01266-WHP  Document
                              Document    32-2Filed
                                       283-1     Filed 05/09/17Page
                                                     01/25/19    Page
                                                                    2626
                                                                       of of
                                                                          3838




                    (i)     upon the request of any Govenunental Authority;

                    (ii)    which violates, or would if effected, violate any Applicable Laws;

                  (iii)   if one or more of Owner's Barge Acceptance Criteria are not satisfied in
            Owner's sole discretion; or

                    (iv)    ifthe Barge Operator is not acceptable to Owner.

    If Owner rejects a Barge Nomination and Customer does not deliver a Barge Nomination for a
    replacement Barge that is approved by Owner on or before the Schedule Lockdown Date, then,
    subject to item 10(c) below, Owner shall have no obligation to accept any replacement Barge or
    any Train that would have delivered to the Eddystone Rail Facilities the Crude Petroleum that
    would have been loaded on such Barge, but Charges will continue to be payable under Section
    4.1 ofthe Agreement.

             (e)     Condition of Barges. Customer represents and wanants that each Barge that is
     identified by Customer under these tenns and conditions (i) shall be vetted by Customer as being
     good to go, (ii) will, at all times during the currency of its charter (or, for any Barge owned by
     Customer, at all times during which such Barge is destined for, at, or departing or in transit from
~   the Eddystone Rail Facilities and is carrying or is intended to receive Crude Petroleum for
I


I
     Customer), be in full compliance with all Applicable Laws and any applicable directives, of the
I
    country of vessel registry and any locale to which the Barge may be directed or may proceed in
    co1111ection with such charter, related to vessel navigation, ma1111ing, operations, safety, design,
    construction, maintenance, equipment, size and capacity, and pollution prevention, including
    MARPOL 1973/1978; SOLAS 1974/1978/198111983; Load Line 1966/1971/1973/1979; 72
    COLREGS, STCW 1995, ISM Code 1994, U.S. Port and Tanker Safety Act, U.S. Federal Water
    Pollution Control Act, U.S. Oil Pollution Act of 1990, and such Barge's classification society
    rules, with all applicable amendments, and (iii) will, at all times during the cUJ.Tency of its charter
    (or, for any Barge owned by Customer, at all times during which such Barge is destined for, at,
    or departing or in transit from the Eddystone Rail Facilities and is carrying or is intended to
    receive Crude Petroleum for Customer), have on board, all certificates, records and other
    documentation required by Applicable Laws. The delivery of a Barge to the Eddystone Rail
    Facilities shall constitute a deemed wananty by Customer that there are no latent defects in the
    Barge and that such Barge is capable of being loaded with Crude Petroleum using the equipment
    normally employed by the Eddystone Rail Facilities for loading barges. In no event shall Owner
    or Operator be responsible for the seaworthiness, maintenance, repair or service of Barges
    delivered to the Eddystone Rail Facilities, such responsibility being that of Customer.
    Notwithstanding the foregoing, should any Barge develop any leaks, cracks or other conditions
    which, in the sole judgment of Owner or Operator, may result in damage to the Barge and/or its
    cargo, Customer agrees to take or cause to be taken whatever steps are necessary to protect the
    Barge and/or its cargo. In no event shall Owner or Operator have any responsibility for
    inspecting any Barge or any liability if loss or damage to a Barge occurs as a result of the failure
    by Owner or Operator to reject a Barge that has leaks, cracks or similar conditions, whether or
    not such conditions are visible.




                                                      7



                -~------------
          Case2:17-cv-00495-JD
         Case  1:17-cv-01266-WHP  Document
                               Document    32-2Filed
                                        283-1     Filed 05/09/17Page
                                                      01/25/19    Page
                                                                     2727
                                                                        of of
                                                                           3838




            (f)    The master of a Barge shall be solely responsible for determining whether the
    depth of water (at any tide or river stage) is sufficient for the Barge, neither Owner nor Operator
    having any responsibility therefor. Neither Owner nor Operator shall be deemed to warrant either
    (i) the safety of public chalmels, fairways, approaches thereto, anchorages or other pl,lblicly-
    maintained areas either inside or outside the pmi area where any Barge may operate, or (ii) the
    safety of any of the docks or midstream facilities of the belihs of the Eddystone Rail Facilities,
    including the Eddystone Rail Facilities' mooring buoys.


    8.      CONTRACTS WITH BARGE OPERATORS

          (a)     Customer shall pay all charges directly to the Barge Operator(s) used by
    Customer in conjunction with the Agreement.

           (b)    Customer shall be responsible for complying with tl1e rules, policies and guides of
    its Barge Operator(s) and for all, demurrage chal·ges or other dalnages for delay or loss of
J   despatch time and/or other fees, charges alld mnounts payable with respect to the Barges
    scheduled by Customer including the arrival, departure, storage and condition of such Barges.
    Under no circumstallces will Owner be liable to tl1e Barge Operators for any such fees,
    demurrage, dalnages and other charges or amounts.

    9.      BERTHS; VESSEL LOAD PROCEDURES

          (a)    Each Barge will be loaded, at Owner's option, at eitl1er belih 1 or belih 2 of the
    Eddystone Rail Facilities.

           (b)     Unless otherwise agreed, the time allowed to Owner for the loading of a Barge
    with Crude Petroleum will be based on a minimum loading rate of 7,000 barrels per hour, via
    Owner's pumps, operating continuously until completion of loading, all weekends and public
    holidays included (unless loading at the Eddystone Rail Facilities at allY time or on allY day is
    prohibited by Applicable Laws).

            (c)    Owner shall not be responsible for any dispatch or detention whatsoever.

           (d)     Each Bal·ge shall vacate its berth at the Eddystone Rail Facilities as soon as the
    loading hoses have been disconnected and tl1e Barge shall further vacate tl1e bertl1 if and when
    ordered to do so by Owner.

            (e)    Owner shall have the right to shift each Barge from one of Owner's bertl1s to the
    other and vice versa. All costs, including damages for delay, shall be for Owner's account if such
    shifting is for Owner's purposes and otherwise shall be for Customer's account. Owner's
    payment to Customer in the amount of One Thousalld Dollars ($1,000.00) will be considered as
    payment "in full" by Owner for any shifting for Owner's account. Owner will have no other
    obligations to Customer for shifting Customer's Barge from one berth to the other.

             (f)  All vapor recovery/destruction fuel costs ("Vapor Fuel Costs") incurred by Owner
    or Operator in cmmection with the Transloading Services for Customer's Transloaded Volume
    shall, at Owner's option, be for the account of Customer. If measured separately, Customer shall


                                                    8
       Case2:17-cv-00495-JD
      Case  1:17-cv-01266-WHP Document
                            Document    32-2Filed
                                     283-1    Filed 05/09/17Page
                                                  01/25/19   Page2828
                                                                    of of
                                                                       3838




pay the amount of such Vapor Fuel Costs upon receipt of an invoice therefor. If measured for the
common stock, Customer shall pay its share of such Vapor Fuel Costs based on the proportion of
the volume of Customer's Crude Petroleum delivered into Barges and/or, if applicable,
Pipeline Distdbution Systems by Owner during a Month to the total volume of Crude Petroleum
received by Owner from all customers at the Eddystone Rail Facilities and delivered into Barges
and/or, if applicable, Pipeline Distribution Systems by Owner during such Month, upon receipt
of an invoice therefor.

        (g)   All costs associated with the Barge's call at the Eddystone Rail Facilities,
including tugs, pilots, line handlers, booming, stevedores, wharfage and/or dockage (but
excluding vapor recovery costs, which are addressed in items 9(±)) shall be for the account of
Customer.

10.      LATE ARRIVAL, LOADING OR DEPARTURE; DEMURRAGE

        (a)    If a Train scheduled by Customer is received at the Eddystone Rail Facilities from
a Rail Carrier within the Permitted Train Arrival Period and Owner or Operator fails to complete
the unloading of such Train by the end of Customer's Assigned Train Unloading Window, other
than as a result of Customer's breach or failure to comply with any of the provisions of the
Agreement, these tenus and conditions or the Tenuinal Rules, Owner will pay Customer as
liquidated damages and not as a penalty, the amount of Seventy-five Dollars ($75.00) per car per
hour, as Owner's sole liability in connection with the delay.

         (b)    If a Barge scheduled by Customer is received by Operator within the Permitted
Barge Arrival Period and Operator fails to complete the loading of such Barge by the end of
Customer's Assigned Barge Loading Window, other than as a result of Customer's breach or
failure to comply with any of the provisions ofthe Agreement, these tenus and conditions or the
Terminal Rules, Owner will pay Customer as liquidated damages and not as a penalty, the
amount of Two Hundred Fifty Dollars ($250.00) per hour, as Owner's sole liability in connection
with the delay.

        (c)     If (i) a Train is not scheduled by Customer to arrive at the Eddystone Rail
Facilities, or does not, for any reason other than Owner's fault or a delay described in item 2(h)
above, arrive at the Eddystone Rail Facilities during the Pennitted Train Arrival Period, (ii)
Customer fails to deliver to Owner or Operator evidence that Customer has made the necessary
arrangements for Barges to be delivered to the Eddystone Rail Facilities during the Permitted
Barge Arrival Period, (iii) Owner rejects a Barge Nomination and Customer does not deliver a
Barge Nomination for a replacement Barge that is approved by Owner on or before the Schedule
Lockdown Date, or (iv) Customer is otherwise in breach of the Agreement or these Tenns and
Conditions, then, in each case, (A) Owner will be entitled to allocate Customer's Assigned Train
Unloading Window and Assigned Barge Loading Window to another customer, (B) Owner may
assign to Customer a Replacement Train Unloading Window and a Replacement Barge Loading
Window (in which event such Replacement Train Unloading Window shall be deemed to be an
Assigned Train Unloading Window and such Replacement Barge Loading Window shall be
deemed to be an Assigned Barge Loading Window, in each case, for purposes of other items of
this Exhibit A where the context so admits), but Owner does not guaranty that a Replacement
Train Unloading Window and Replacement Barge Loading Window will be available to satisfy


                                                9
    Case2:17-cv-00495-JD
   Case  1:17-cv-01266-WHP  Document
                         Document    32-2Filed
                                  283-1     Filed 05/09/17Page
                                                01/25/19    Page
                                                               2929
                                                                  of of
                                                                     3838




Customer's Volume Commitment for such Month or that such Replacement Train Unloading
Window and Replacement Barge Loading Window will be acceptable to Customer (and the
Charges will be payable under Section 4.1 of the Agreement even if a Replacement Train
Unloading Window and/or Replacement Barge Loading Window is not assigned to Customer or
any such Replacement Train Unloading Window and/or Replacement Barge Loading Window is
not acceptable to Customer), and (C) if a Replacement Train Unloading Window and
Replacement Barge Loading Window are provided by Owner in accordance with clause (B)
above, Customer shall pay an overtime charge of fifty cents ($.50) per Barrel, in addition to the
Charge, for all Barr-els unloaded during such Replacement Train Unloading Window or loaded
during such Replacement Barge Loading Window, in either case, using double-shifts, overnight
shifts or other extra services.

         (d)    Unless agreed by Owner, if a Barge scheduled by Customer does not arr-ive at the
Eddystone Rail Facilities during the Pennitted Barge Arrival Period for any reason other than
Owner's fault or a delay described in item 2(h) above, Owner shall have the right, at Owner's
sole discretion, without penalty or liability to Owner, to (i) move some or all of the Crude
Petroleum that should have been loaded into the delayed Barge (the "Delayed Crude Petroleum")
to one or more storage locations (which may be outside the Eddystone Rail Facilities), and
Customer shall reimburse Owner for all costs incurred in connection with moving, caring for,
storing and maintaining the Delayed Crude Petroleum, and moving the Delayed Crude Petroleum
back to the Eddystone Rail Facilities, (ii) through an agent, sell some or all of the Delayed Crude
Petroleum by auction or private sale (and Owner or its members or their respective Affiliates
may be a purchaser of some or all of the Delayed Crude Petroleum), and Owner may, out of the
proceeds of sale, pay itself all expenses of sale, moving, caring for, storing and maintaining the
Crude Petroleum, and the balance shall be held for whomsoever may be lawfully entitled thereto,
(iii) reject any further deliveries of Crude Petroleum from Customer until the Delayed Crude
Petroleum has been removed by Customer and Customer has provided assurance adequate to
Owner that there will be no future delays in the arr-ival of Barges; provided that the Charges will
continue to be payable under Section 4.1 of the Agreement with respect to any period during
which such rejection continues, and/or (iv) exercise any other right or remedy available under
Applicable Laws to minimize interference with the operations of the Eddystone Rail Facilities
resulting from the delays in the arrival of the Barge.

         (e)    If a Train scheduled by Customer has not departed from the Eddystone Rail
Facilities within four (4) hours after the end of Customer's Assigned Train Unloading Window,
Customer shall pay to Owner, as liquidated damages and not as a penalty, the amount of Two
Hundred and Fifty Dollars ($250.00) per car for the first twenty (20) hours (or part thereof) of
delay in the depruiure of the unloaded Train (commencing four (4) hours after the end of
Customer's Assigned Train Unloading Window). If the delay exceeds twenty-four (24) hours
from the end of Customer's Assigned Train Unloading Window (i.e., exceeds the four-hour
grace period plus the first twenty (20 hours), liquidated drunages will accrue in the runount of
Five Hundred Dollars ($500.00) per cru· for each subsequent period oftwenty (20) hours (or part
thereof) until the departure of the unloaded Train. The liquidated damages shall be payable
regardless of whether such delay is within Customer's control or ru1y other event outside
Customer's control (other than failure of Owner or Operator to unload the Train).

       (f)    If a Barge scheduled by Customer has not departed within four (4) hours after the

                                               10


                                                                  ---··----         ·--·--·
   Case2:17-cv-00495-JD
   Case 1:17-cv-01266-WHP Document
                        Document    32-2Filed
                                 283-1    Filed 05/09/17Page
                                              01/25/19   Page3030
                                                                of of
                                                                   3838




end of Customer's Assigned Barge Loading Window, Customer shall pay to Owner, as
liquidated damages and not as a penalty, the amount of Two Thousand Five Hundred Dollars
($2,500.00) per hour for the first twenty (20) hours (or part thereof) of delay in the departure of
the Barge (commencing four (4) hours after the end ofthe Assigned Barge Loading Window). If
the delay exceeds twenty-four (24) hours from the end of the Assigned Barge Loading Window
(i.e., exceeds the four-hour grace period plus the first twenty (20) hours), liquidated damages will
accrue in the amount ofTen Thousand Dollars ($10,000.00) per hour for each subsequent period
of twenty (20) hours (or part thereof) until the departure of the Barge. The liquidated damages
shall be payable regardless of whether such delay is within Customer's control or any other event
outside Customer's control (other than failure of Owner to timely complete loading of
Customer's Crude Petroleum in accordance with these terms and conditions).

 11.    DISCHARGES FROM BARGES
        (a)    In the event of any discharges, spills, or leaks of Crude Petroleum from Barges
departing or in transit from the Eddystone Rail Facilities, Customer shall, and shall cause its
representatives and insurers, to immediately:

               (i)    make all notifications to Governmental Authorities required by Applicable
       Laws;

              (ii)    notify Owner or Operator of the discharge, spill, or leak and provide all
       information related thereto requested by Owner or Operator;

              (iii)    take all steps required by any Gover11111ental Authority, Owner or Operator
       to eliminate the cause and/or source of the discharge, spill, or leak and clean up such
       discharge, spill, or leak;

               (iv)   take all steps required by Applicable Laws to restore the enviro11111ent;

              (v)    take all steps to mitigate damages and liabilities of Customer, Owner,
       Operator and other Persons;

              (vi)   pay or reimburse all fines, damages and losses of Customer, Owner,
       Operator, and all costs and expenses of cleanup;

             (vii) pay or reimburse all monies and funds required to be paid to applicable
       Governmental Authorities;

                (viii) Consult with Owner and Operator and keep Owner and Operator infonned
       of all steps taken and contemplated to comply with provisions of this paragraph; and

                (ix)   Cooperate with Owner in issuing statements to Govenunental Authorities
       and media representatives and not make any public statement regarding such discharge,
       spill, or leak without the prior written approval of Owner.


       (b)     Whether or not Customer has complied with the provisions of item 11, Owner


                                               11
       Case 2:17-cv-00495-JD
       Case 1:17-cv-01266-WHPDocument
                               Document 32-2 Filed
                                      283-1    Filed01/25/19
                                                     05/09/17 Page
                                                               Page3131ofof3838




may, but shall not be required to, take over and manage all prevention, cleanup and restoration
activities for any such discharge, spill, or leak Barges departing or in transit from the Eddystone
Rail Facilities, without limiting Customer's obligations under item 11, and with full reservation
to Owner of all rights against the Barge, Barge Operator, Customer or their respective insurers
for reimbursement of costs, expenses and reasonable attorneys' fees. In the event Owner takes
over and manages such prevention, cleanup and restoration efforts, such action shall not be
deemed a waiver, or constitute an estoppel by Owner or an admission of fault or responsibility
on the part of Owner or Operator. Owner may, but is not required to, utilize its own and
contracted persmmel, vessels and equipment in such prevention, cleanup and restoration efforts,
and may, at its discretion, allocate such resources as it, in its sole discretion, deems appropriate.

12.      REMEDIES

         (a)     Owner shall have all remedies available to it at law, in equity or under maritime
law to enforce the Agreement, these terms and conditions and the Terminal Rules, including
canceling a Barge Nomination or ordering a Barge from its be11h at the Eddystone Rail Facilities.
Owner shall also have all remedies available at law, in equity or under maritime law to secure the
payment of all charges payable under the Agreement and these tenns and conditions, including
demurrage and other charges and/or collect liquidated damages, including a maritime lien against
the Barge and a lien on all of Customer's Crude Petroleum received by Owner for Transloading
Services. Without limiting the generality of the foregoing, at Owner's sole discretion, until all
charges and/or liquidated damages have been paid, Owner shall have the right, without penalty
or liability to Customer, to (i) refuse to load Customer's Crude Petroleum, and/or (ii) move some
or all of Customer's Crude Petroleum to one or more different storage locations, and Customer
shall reimburse Owner for all costs incun·ed in cmmection with such removal, storage and/or
movement back to the Eddystone Rail Facilities after the charges have been paid in full. The
general lien provided herein shall be in addition to any lien or security interest otherwise
provided by Applicable Laws or contract.

        (b)     If any charges payable under the Agreement, these tenns and conditions or the
Terminal Rules remain unpaid for at least five (5) days after written notice is mailed to Customer
of Owner's intention to enforce its lien, in addition to Owner's rights under item 12(a), Owner
shall be entitled to (i) sell Customer's Crude Petroleum by auction or private sale (and Owner or
its members of their respective Affiliates may be a purchaser of some or all of such Crude
Petroleum), and Owner shall be entitled to pay itself all charges, expense of notice,
advertisement, sale, and other expense of caring for, moving, maintaining and selling the Crude
Petroleum out of the proceeds of said sale, and the balance shall be held for whomsoever may be
lawfully entitled thereto, (ii) reject any fUiiher deliveries of Crude Petroleum from Customer
until the overdue charges have been paid in full; provided that the Charges will continue to be
payable under Section 4.1(b) of the Agreement with respect to any period during which such
rejection continues, and/or (iii) require prepayment of future charges.

 13.      INSURANCE

        (a)    Rail Carrier Insurance. Subject to item 13(c) below, Customer shall cause its Rail
Carrier(s) to maintain, at all times during which a Train is destined for, at, or departing or in
transit from the Eddystone Rail Facilities, which is can-ying or is intended to deliver Crude


                                                   12


         -------   ----------~--·-----·--------·   ·-·------------·-- ---·-··· -- - - - - · · - - - - - - - - - - - - - - - - - - - -
        1:17-cv-01266-WHPDocument
   Case 2:17-cv-00495-JD   Document 32-2 Filed
                                  283-1   Filed01/25/19
                                                05/09/17 Page
                                                          Page32
                                                               32ofof38
                                                                      38




Petmleum for Customer:

                     (i)     Worker's Compensation insurance covering the insured party's
             employees for all compensation and other benefits required of such entity by the
             Workers' Compensation or other statutmy insurance laws and requirements in
             all applicable state(s), with endorsements waiving all rights of subrogation
             against Exelon, Owner, Owner's Affiliates and Operator (collectively, "Owner
             Parties"). For states where Workers' Compensation is provided exclusively by
             the state's designed workers compensation program or compulsory state fund
             (also known as monopolistic state fund), upon Owner's request, Customer shall
             deliver or cause to be delivered to Owner a certificate of good standing
             evidencing compliance with all such requirements by Customer or Rail Carrier,
             as applicable.

                   (ii)   Cmmnercial General Liability Insurance, covering any and all
            damages, costs and expenses resulting from or arising in com1ection with bodily
            injmy (including death to any person), and/or loss, damage or destruction of
            property and providing bodily injmy and property damage liability coverage
            with a combined single limit of not less than Twenty-five Million Dollars
            ($25,000,000) per occurrence and in the aggregate. Such insurance shall:

                            1)      Not contain any limitation for "bodily injmy" on any Train
                    used to deliver Crude Petrolemn to the Eddystone Rail Facilities or any
                    exclusion relating to operations on or near railroad property;

                           2)     Include contractual liability, fire fight protection, and, if
                    reasonably required, XCU coverage for excavation operations;

                          3)    Cover Blanket Contractual Liability and Broad Fonn
                   Property Damage;

                          4)       Include appropriate territorial limits extension to cover all
                   areas of operation; and

                           5)      Include a cross liability I severability of interest clause;

                    (iii)  Personal Property Insurance Coverage extended to cover,
            regardless of negligence, the market value of the Crude Petrolemn carried by a
            Train destined for or at the Eddystone Rail Facilities;

                   (iv)     Contractor's Pollution Coverage in an runom1t of not less
            than $10,000,000 per occurrence, covering any and all damages, costs and
            expenses resulting from or arising in com1ection with bodily injmy, property
            drunage including physical injmy to or destruction of tangible property destroyed,
            or (not including the resulting loss of use thereof) cleanup costs. Coverage shall
            apply to sudden and non-sudden pollution conditions including discharge,
            dispersal, release, or escape of smoke, vapors, soot, fumes, acids, alkalis, toxic
            chemicals, liquids or gases, waste materials or other irritants, contaminants ru1d

                                              13



            -~-     --···----------------·-···--·   -·-----
         2:17-cv-00495-JD Document
    Case 1:17-cv-01266-WHP         283-1
                            Document 32-2 Filed
                                           Filed01/25/19
                                                 05/09/17 Page
                                                           Page33
                                                                33ofof38
                                                                       38




               pollutants into or upon land, the atmosphere or any water course or body of water,
               which results in bodily injury, property damage or remediation expense and if
               coverage is purchased on a "claims made" basis, such coverage shall be
               maintained in force for a minimum of (3) three years after expiration of the
               Agreement; and

                      (v)    Any other insurance which the owner of a train may be required by
               Applicable Laws to maintain in connection with the operations described in the
               Agreement or these Tenns and Conditions.

Subject to item 13(c), if Rail CatTier does not provide the insura11ce required by this item 13(a),
Owner shall be entitled, in its sole discretion, to refuse to allow a Train to enter the Eddystone
Rail Facilities.

        (b)    Barge Operator Insurance. Subject to item 13(c) below, Customer shall maintain
(for any Barge that Customer owns) or cause its Barge Operator to maintain (for any Barge that
Customer does not own), at all times during which a Barge is destined for, at, or departing or in
transit from the Eddystone Rail Facilities, which is catzying or is intended to receive Crude
Petroleum for Customer:

               (i)    Cmmnercial General Liability Insurance, with minimum limits of at least
       Twenty-five Million Dollars ($25,000,000.00) each occurrence and Twenty-five Million
       Dollars ($25,000,000.00) aggregate per policy, covering damages resulting from bodily
       injury (including, without limitation, death) and property datnage (including loss of use
       or occupancy). The commercial general liability policy shall also include Sudden and
       Accidental Pollution Liability Coverage, and shall be endorsed to:

                             1)    Cover Blanket Contractual Liability and Broad Form
                      Property Damage;

                             2)       Include appropriate territorial limits extension to cover all
                      areas of operation; a11d

                             3)      Include a cross liability I severability of interest clause.

              (ii)   Worker's Compensation and/or Occupational Disease coverage
      insurance. covering the insured party's employees for all compensation and other
      benefits required of such entity by the Workers' Compensation or other statutory
      insura11ce laws a11d requirements in all applicable state(s), including Alternate
      Employers Endorsement that will pay claims for un- seawmihiness a11d claims occurring
      under the U.S. Longshore Harbor Worker's Compensation Act (USL&H), the Jones
      Act, the Outer Continental Shelf Lands Act, the Death on High Seas Act, the Admiralty
      Extension Act, and the general maritime laws of the United States, including claims for
      transpmiation, wages, maintena11ce, and cure, with endorsements waiving all rights of
      subrogation against the Owner Patiies and with all appropriate extensions to cover
      locations where the Barges will be located or travel. For states where Workers'
      Compensation is provided exclusively by the state's designed workers compensation
      program or compulsmy state fund (also known as monopolistic state fund), upon

                                                14
                 1:17-cv-01266-WHPDocument
            Case 2:17-cv-00495-JD   Document 32-2 Filed
                                           283-1   Filed01/25/19
                                                         05/09/17 Page
                                                                   Page34
                                                                        34ofof38
                                                                               38




               Owner's request, Customer shall deliver or cause to be delivered to Owner a certificate
               of good standing evidencing compliance with all such requirements by Customer or
               Barge Operator, as applicable.

                       (iii)  Maritime Employer's Liability, which covers all employees with limits
               of not less than Ten Million Dollars ($1 0,000,000) each accident I Ten Million Dollars
               ($10,000,000) disease- each employee I and Ten Million Dollars ($10,000,000) policy
               limit that will pay for claims for m1-seaworthiness and claims occuning under the
               general maritime laws ofthe United States, with such insmance being endorsed to cover
               locations where the Barges will be located or travel.

                       (iv)     Hull & Machinery Insmance, covering each Barge, with a policy limit
               equal to the greater of the Barge's mortgage value or actual cash value, and with
               navigational limits adequate for the use of the Barge as contemplated by to the
               Agreement or these tenns and conditions. Where the Barge engages in towing
               operations, tllis insmance shall include full Tower's Liability with the Sistersllip Clause
               un-amended. All Hull & Macllinery Insmance shall be endorsed to:

                             1)      Name Owner Pmiies as additional insmeds, without limiting
                      coverage liability "as owner" of the Barge and to delete any "as owner" clause
                      any other language purporting to limit coverage to liability of a11 insmed "as
                      owner" of the Barge;

                             2)      Delete any language limiting coverage for Owner Parties in the
                      event of the applicability of any limitation of liability statute; and

                              3)      Provide an "In Rem" endorsement whereby claims "in rem" shall
                      be treated as claims against Customer.

                       (v)    Charterer's Legal Liability lnsmance, providing coverage for liabilities
               arising out of the use of any chartered Barge, with a minimmn limit of Ten Million
I
I
               Dollars ($10,000,000) for a11y claim, with such insmance being endorsed to waive all
               rights of subrogation against Owner Parties.

                       (vi)   Protection and lnde1m1ity ("P & I") Insmm1ce, covering all owned,
               operated, or chmiered Barges, with coverage being kept at all times cmrent with
               International P&l Club rules, with a minimmn limit of Ten Million Dollars
               ($1 0,000,000) per occunence.

                      (vii) Pollution Liability Insmance, including clemmp and thlrd pmiy liabilities
               and to treat "in rem" actions against Barges as actions against Customer, with a
               millimmn policy limit of One Billion Dollm·s ($1,000,000,000) each occunence.

                      (viii) Commercial Excess, Umbrella, or Bumbershoot Liability Insmance. This
              policy shall be written on a "Following Fonn" basis and shall be accepted to cover
              deficiencies in all above required liability insmance policies so that no gap in coverage
              whatsoever ocelli's and coverage herem1der shall be at least as broad as each underlying
              insmm1ce policy described herein.

                                                       15


    - - - ---·----------   - -----------
          1:17-cv-01266-WHPDocument
     Case 2:17-cv-00495-JD   Document 32-2 Filed
                                    283-1   Filed01/25/19
                                                  05/09/17 Page
                                                            Page35
                                                                 35ofof38
                                                                        38




        Subject to item 12(c), if Customer or Barge Operator, as applicable, does not provide the
        insurance required by this item 12(b), Owner shall be entitled, in its sole discretion, to
        refuse to allow a Barge to enter the Eddystone Rail Facilities.

       (c)     Customer Provided Coverage Customer may satisfy item 13(a) and/or 13(b) by
providing the required insurance coverage through Customer's own insurance company(ies)
provided that such insurance otherwise satisfies all of the tenns and requirements of this item 13.

       (d)     Insurance Policy Requirements. All liability policies shall name Owner Parties as
additional insureds and waive all rights of subrogation against Owner Parties.

        (e)     Premiums. Customer, Rail Canier or Barge Operator, as applicable, shall be
responsible for all premiums, surcharges, supplemental calls, penalty payments, deductibles,
self-insured retentions, and all other costs for all insurance referenced in items 13 (a) and 13 (b)
above.

        (f)    Compliance with Applicable Law. If it is judicially determined that the monetary
limits of the insurance required herein do not conform with Applicable Laws, such insurance
shall automatically be amended to confonn to the minimum monetary limits and other provisions
of such Applicable Laws and charged back to Customer.

        (g)    Insurance Certificates; Policies. Upon execution of the Agreement, and on an
annual basis thereafter until the Agreement is terminated, Contractor shall cause all of its
insurance providers to deliver to Owner a certificate of insurance, on the standard Acord form (or
other standard fonn regularly accepted in the industry) certifying that all insurance policies
required under tllis Section 12 have been issued and at tl1e time of certificate issuance such
policies are valid and effective, with all required endorsements evidenced on such certificate.
Such certificates shall provide for the insurance company to notify Owner at least tlnrty (30)
days prior to any cancellation or material amendment of the applicable insurance policy. If
Customer fails to provide Owner witl1 such certificate of insurance, Owner may, but shall not be
obligated to, obtain and maintain the required insurance witl1 reputable insurers on behalf of
Customer and the cost thereof shall be payable by Customer to Owner on demand and Owner
may elect to deduct the cost from any amount which is or may become payable to Contractor.
Additionally, upon Owner's or its representative's request, Customer agrees to furnish to Owner
copies of any insurance policy required hereunder, including documentation evidencing all
required endorsements thereto.

        (h)     Inde1m1ities to be Supported by Insurance. To tl1e fullest extent required by
certain Applicable Laws and not prohibited by otl1er Applicable Laws, Customer agrees to obtain
and maintain, for the benefit of the Owner Parties, as indemnitees, types and amounts of
insurance coverage at least equal to the insurance requirements set forth in items 13(a) and 13(b),
in each case to cover the entire scope of the release, indemnity, defense, and hold harmless
obligations assumed in Section 13 of the Agreement. All insurance required under item 13(a) are
in support of Customer's respective release, indem11ity, defense, and hold hannless obligations is
in addition to, and independent of, any ot11er insurance requirements contained in the Agreement
or these tenns and conditions. Except as required by law, the amount of any insurance provided
to support Customer indemnity obligation shall not limit such indem11ity obligation. Except as


                                                16
  ,--

                    1:17-cv-01266-WHPDocument
               Case 2:17-cv-00495-JD   Document 32-2 Filed
                                              283-1   Filed01/25/19
                                                            05/09/17 Page
                                                                      Page36
                                                                           36ofof38
                                                                                  38




         required by Applicable Laws, compliance with the obligations w1der tllis item 13 shall in no way
         limit or replace the indem11ity and other obligations of Customer contained elsewhere in the
         Agreement or these terms and conditions.

         14.     TITLE AND LEGALITY OF SHIPMENT

                  (a)    A request for Transloading Services for Crude Petroleum shall be deemed a
         warranty of title by Customer, but acceptance shall not be deemed a representation by Owner as
         to title. Owner may, in the absence of adequate security, decline to receive for Transloading
         Services any Crude Petrolewn which is in litigation, or as to wllich a dispute over title may exist
         or which is encwnbered by any lien of which Owner has notice.

         15.     ADVERSE CLAIMS AGAINST CRUDE PETROLEUM

                (a)    Customer shall not request Transloading Services for, or deliver to Owner, Crude
        Petrolewn wllich is involved in litigation, the ownersllip of which may be in dispute or wllich is
        encumbered by a lien or charge of any kind mliess Customer provides written notification to
        Owner of such litigation, dispute, lien or charge not less than twenty (20) days before such
        request is made to Owner.

                 (b)     Owner shall not be obligated to accept Crude Petrolewn that is involved in
        litigation, the ownershlp of wllich may be in dispute or whlch is encumbered by a lien or charge
        of any kind.

               (c)     Customer shall advise Owner in writing if, at any time while Customer's Crude
        Petroleum is in the possession of Owner, such Crude Petrolewn becomes involved in litigation,
        the ownershlp of such Crude Petroleum becomes in dispute or such Crude Petroleum becomes
        encumbered by a lien or charge of any kind.

                (d)    Customer shall, upon demand from Owner, provide a bond or other fonn of
        indemnity satisfactory to Owner protecting Owner against any liability or loss that may arise as a
        result of Customer's Crude Petroleum that is involved in litigation, the ownershlp of whlch may
        be in dispute, or wllich is encumbered by a lien or charge of any kind. If Customer fails to
        provide such bond or other fonn of indemnity acceptable to Owner, Owner will not be obligated
        to accept Customer's Crude Petrolew11 for Transloading Services.

        16.     CLAIMS, SUITS, AND TIME FOR FILING

                (a)     If a dispute, controversy or claim ("Dispute") arises out of or relating to the
        Agreement, these tem1s and conditions, the Tenninal Rules or the Transloading Services, the
        aggrieved Party may provide written notification of the Dispute to the other Party. A meeting
        shall be held promptly between the Parties, attended by representatives of the Parties with
        decision-making authority regarding the Dispute, to attempt in good faith to negotiate a
        resolution of the Dispute. If, within twenty-one (21) days after such meeting, the Parties have not
        succeeded in negotiating a resolution of the Dispute, either Party may commence arbitration
        proceedings in connection with the Dispute pursuant to item 16(b). Notwithstanding anything in
        the foregoing to the contrary, the negotiation required w1der tllis item 16(a) shall not apply to a
        Dispute arising out of or relating to the amow1t of, any failure to pay, or any delay in paying,

                                                        17


___.-   ·-----------
                           2:17-cv-00495-JD Document
                      Case 1:17-cv-01266-WHP         283-1
                                              Document 32-2 Filed
                                                             Filed01/25/19
                                                                   05/09/17 Page
                                                                             Page37
                                                                                  37ofof38
                                                                                         38




                  Charges, or the exercise of any rights or remedies in connection therewith.

                           (b)    If any Dispute is not resolved pursuant to item 16(a), either Party may refer the
                  Dispute to three (3) persons at New York, one to be appointed by each of the Parties, and the
                  third by the two so chosen; their decision or that of any two of them shall be final, and for the
                  purpose of enforcing any award, the Agreement and these terms and conditions may be made a
                  rule of the court. The proceedings shall be conducted in accordance with the Rules of the Society
                  of Maritime Arbitrators, Inc. ("SMA''). Notwithstanding anything contained herein to the
                  contrary, should the sum claimed by a Party not exceed Fifty Thousand Dollars ($50,000), the
                  Dispute is to be governed by the "Shortened Arbitration Procedure" of the SMA ofNew York, as
                  defined in the Society's current Rules for such procedure. The following provisions shall apply to
                  the arbitration of any Dispute:

                                (i)     The arbitrators are not empowered to award damages of the type waived in
                         Section 9 of the Agreement.

                                  (ii)    The fees and expenses of the arbitrators and, if applicable, the costs of the
                         facilities required for the arbitration shall be paid equally by the Parties, unless the award
                         specifies a different division of such costs and expenses.

                                 (iii)   Each Party shall be responsible for its own expenses, including attorneys'
                         fees.

                                 (iv)   Arbitration under the applicable procedures pursuant to item 16(b) shall be
                         the exclusive remedy for all Disputes that are not resolved in accordance with item 16(a).

                                (v)     The Parties shall, and shall direct the arbitrators to, keep the nature, terms
                         and outcome of any negotiation or arbitration under this item 16 confidential, except as
                         required by the applicable rules of the SMA or as otherwise agreed by the Parties.

                                 (vi)    The arbitrators shall have no authority, power or right to alter, change,
                         amend, modify, supplement or subtract from the terms of the Agreement, these terms and
                         conditions or the Terminal Rules.

                                 (vii) Notwithstanding anything herein to the contrary, prior to the appointment
                         of arbitrators under item 16(b), either Party may seek temporary injunctive relief in a
                         court of law with jurisdiction over the Parties to maintain the status quo or prevent
                         irreparable hann. Without prejudice to such provisional remedies as may be available
                         under the jurisdiction of a comi, the arbitrator(s) shall have full authority to grant
                         provisional remedies or order the Parties to request that a court modify or vacate any
                         temporary or preliminary relief issued by such court, and to award damages for the
                         failure of any Party to respect the orders of the arbitrator(s) to that effect.

                          (c)    Customer shall not be entitled to make any claim for delay, damage, injmy or loss
                  resulting from the Transloading Services mlless Customer gives written notice of such claim to
                  Owner within thirty (30) days of the Transloading Services that are the subject of the claim.

                         (d)     To the extent pennitted by Applicable Laws, Customer may not commence


                                                                  18



--   ----------   ·-·--------------------
    Case 1:17-cv-01266-WHP
    Case 2:17-cv-00495-JD Document
                           Document283-1
                                     32-2 Filed
                                           Filed01/25/19
                                                 05/09/17 Page
                                                           Page38
                                                                38ofof38
                                                                       38




arbitration in connection with any claim against Owner more than sixty (60) days from the date
that written notice is given by Owner to Customer that Owner has disallowed such claim or any
part of such claim.

        (e)   If Customer fails to comply with the provisions of paragraphs (c) or (d) of this
item 16, then Customer waives all rights it has to bring an action against Owner with respect to
such claim.




                                              19
